Exhibit 10.1

 

FIVE-YEAR CREDIT AGREEMENT

 

dated as of
May 23, 2014

 

among

 

GENERAL MILLS, INC.,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

and

 

The Other Financial Institutions Party Hereto

 

BANK OF AMERICA, N.A.

BARCLAYS BANK PLC

CITIBANK, N.A. and

DEUTSCHE BANK SECURITIES INC.,
Syndication Agents

 

J.P. MORGAN SECURITIES LLC
BARCLAYS BANK PLC

CITIGROUP GLOBAL MARKETS INC.

DEUTSCHE BANK SECURITIES INC. and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

PAGE

 

 

ARTICLE 1

 

DEFINITIONS

 

 

 

SECTION 1.01. Defined Terms

1

SECTION 1.02. Other Interpretive Provisions

12

SECTION 1.03. Accounting Principles

13

 

 

ARTICLE 2

 

THE CREDIT

 

 

 

SECTION 2.01. The Revolving Credit

13

SECTION 2.02. Registry

13

SECTION 2.03. Procedure For Borrowing

13

SECTION 2.04. Conversion and Continuation Elections

14

SECTION 2.05. Voluntary Termination or Reduction of Commitments

15

SECTION 2.06. Optional Payments

15

SECTION 2.07. Repayment

15

SECTION 2.08. Interest

15

SECTION 2.09. Fees

16

SECTION 2.10. Computation of Fees and Interest

16

SECTION 2.11. Payments by the Company

16

SECTION 2.12. Payments by the Banks to the Agent

17

SECTION 2.13. Sharing of Payments, Etc.

17

SECTION 2.14. Increased Commitments; Additional Banks

18

 

 

ARTICLE 3

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

SECTION 3.01. Taxes

18

SECTION 3.02. Illegality

21

SECTION 3.03. Increased Costs and Reduction of Return

22

SECTION 3.04. Funding Losses

22

SECTION 3.05. Inability to Determine Rates

23

SECTION 3.06. Certificates of Banks

23

SECTION 3.07. Defaulting Banks; Substitution of Banks

23

SECTION 3.08. Survival

23

 

 

ARTICLE 4

 

CONDITIONS PRECEDENT

 

 

 

SECTION 4.01. Conditions of Closing Date

24

SECTION 4.02. Conditions to All Borrowings

25

SECTION 4.03. Existing Agreement

25

 

i

--------------------------------------------------------------------------------


 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 5.01. Existence and Power

25

SECTION 5.02. Corporate Authorization; No Contravention

26

SECTION 5.03. Governmental Authorization

26

SECTION 5.04. Binding Effect

26

SECTION 5.05. Litigation

26

SECTION 5.06. No Default

26

SECTION 5.07. ERISA

26

SECTION 5.08. Use of Proceeds; Margin Regulations

27

SECTION 5.09. Title to Properties

27

SECTION 5.10. Taxes

27

SECTION 5.11. Environmental Matters

27

SECTION 5.12. Regulated Entities

27

SECTION 5.13. Copyrights, Patents, Trademarks and Licenses, Etc.

27

SECTION 5.14. Financial Information

28

SECTION 5.15. Anti-Corruption Laws and Sanctions

28

 

 

ARTICLE 6

 

AFFIRMATIVE COVENANTS

 

 

 

SECTION 6.01. Financial Statements

28

SECTION 6.02. Certificates; Other Information

28

SECTION 6.03. Notices

29

SECTION 6.04. Preservation of Corporate Existence, Etc.

30

SECTION 6.05. Insurance

30

SECTION 6.06. Payment of Obligations

30

SECTION 6.07. Compliance with Laws

30

SECTION 6.08. Inspection of Property and Books and Records

31

SECTION 6.09. Use of Proceeds

31

 

 

ARTICLE 7

 

NEGATIVE COVENANTS

 

 

 

SECTION 7.01. Limitation on Liens

31

SECTION 7.02. Fundamental Changes

32

SECTION 7.03. Pari Passu Ranking

32

SECTION 7.04. Transactions with Affiliates

32

SECTION 7.05. Margin Stock

33

SECTION 7.06. Ratio of Earnings to Fixed Charges

33

SECTION 7.07. Payments by Material Subsidiaries

33

 

 

ARTICLE 8

 

EVENTS OF DEFAULT

 

 

 

SECTION 8.01. Event of Default

33

SECTION 8.02. Remedies

34

SECTION 8.03. Rights Not Exclusive

35

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 9

 

THE AGENTS

 

 

 

SECTION 9.01. Appointment and Authorization

35

SECTION 9.02. Delegation of Duties

35

SECTION 9.03. Liability of Administrative Agent

35

SECTION 9.04. Reliance by Administrative Agent

36

SECTION 9.05. Notice of Default

36

SECTION 9.06. Credit Decision

36

SECTION 9.07. Indemnification

36

SECTION 9.08. Administrative Agent in Individual Capacity

37

SECTION 9.09. Successor Administrative Agent

37

SECTION 9.10. Lead Arrangers and Other Agents

37

 

 

ARTICLE 10

 

MISCELLANEOUS

 

 

 

SECTION 10.01. Amendments and Waivers

38

SECTION 10.02. Notices

38

SECTION 10.03. No Waiver; Cumulative Remedies

39

SECTION 10.04. Costs and Expenses

39

SECTION 10.05. Indemnity

39

SECTION 10.06. Marshalling; Payments Set Aside

40

SECTION 10.07. No Fiduciary Duty

40

SECTION 10.08. Successors and Assigns

41

SECTION 10.09. Assignments, Participations, Etc.

41

SECTION 10.10. Confidentiality

42

SECTION 10.11. Set-off

44

SECTION 10.12. Notification of Addresses, Lending Offices, Etc.

44

SECTION 10.13. Counterparts

44

SECTION 10.14. Severability

44

SECTION 10.15. No Third Parties Benefited

44

SECTION 10.16. Time

44

SECTION 10.17. Governing Law and Jurisdiction

44

SECTION 10.18. Waiver of Jury Trial

44

SECTION 10.19. Electronic Execution of Assignments and Certain Other Documents

45

SECTION 10.20. Entire Agreement

45

SECTION 10.21. USA PATRIOT Act Notice

45

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Pricing Schedule

Schedule 2.01

Revolving Commitment of each Bank

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

–

Notice of Borrowing

Exhibit B

–

Notice of Conversion/Continuation

Exhibit C

–

Assignment and Assumption Agreement

Exhibit D

–

Note

Exhibits E-1 to E-4

–

U.S. Tax Compliance Certificates

 

iv

--------------------------------------------------------------------------------


 

FIVE-YEAR CREDIT AGREEMENT

 

This FIVE-YEAR CREDIT AGREEMENT is entered into as of May 23, 2014, among
General Mills, Inc., a Delaware corporation (the “Company”), the several
financial institutions from time to time party to this Agreement (collectively,
the “Banks”; individually, a “Bank”), and JPMorgan Chase Bank, N.A., as
Administrative Agent.

 

WHEREAS, the Banks have agreed to make available to the Company a revolving
credit facility upon the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

ARTICLE 1
DEFINITIONS

 

SECTION 1.01. Defined Terms. In addition to the terms defined elsewhere in this
Agreement, the following terms have the following meanings:

 

“Additional Bank” has the meaning specified in subsection 2.14(b).

 

“Administrative Agent” means JPMorgan Chase in its capacity as administrative
agent for the Banks hereunder, and any successor in such capacity.

 

“Administrative Agent-Related Persons” means JPMorgan Chase and any successor
Administrative Agent arising under Section 9.09, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent,
completed by such Bank and returned to the Administrative Agent (with a copy to
the Company).

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise. Without
limitation, any director, executive officer or beneficial owner of 10% or more
of the equity of a Person shall for the purposes of this Agreement, be deemed to
control the other Person. Notwithstanding the foregoing, no Bank shall be deemed
an “Affiliate” of the Company or of any Subsidiary of the Company.

 

“Agent” means any of the Administrative Agent or the Syndication Agents.

 

“Agent’s Payment Office” means the address for payments set forth on the
signature page hereto in relation to the Administrative Agent or such other
address as the Administrative Agent may from time to time specify in accordance
with Section 10.02.

 

“Aggregate Revolving Commitment” means the combined Revolving Commitments of the
Banks, in the initial amount of One Billion Dollars ($1,000,000,000), as such
amount may be increased pursuant to Section 2.14, or reduced from time to time
pursuant to the provisions of this Agreement.

 

--------------------------------------------------------------------------------


 

“Agreement” means this Credit Agreement, as amended from time to time in
accordance with the terms hereof.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Margin” means:

 

(i)                                with respect to Base Rate Loans, the
applicable Base Rate Margin set forth in the Pricing Schedule; and

 

(ii)                             with respect to Offshore Rate Loans, the
applicable Offshore Rate Margin set forth in the Pricing Schedule.

 

“Approved Fund” means any Fund that is managed (whether as manager or
administrator) by (i) a Bank, (ii) an Affiliate of a Bank or (iii) an entity or
an Affiliate of an entity that administers or manages a Bank.

 

“Assignee” has the meaning specified in subsection 10.09(a).

 

“Assignment and Assumption Agreement” has the meaning specified in subsection
10.09(a).

 

“Attorney Costs” means and includes all reasonable fees and reasonable
out-of-pocket disbursements of any law firm or other external counsel, the
reasonable allocated cost of internal legal services and all reasonable
out-of-pocket disbursements of internal counsel.

 

“Bank” has the meaning specified in the introductory clause hereto; provided
that if and to the extent any Bank obtains funding for its Loans hereunder from
a domestic bank Affiliate of such Bank, all references to such “Bank” in
Sections 3.02 and 3.03 hereof shall be deemed to include such domestic bank
Affiliate.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank Party” has the meaning specified in Section 10.07.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.).

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of an Insolvency Proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Barclays” means Barclays Bank PLC and its successors.

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate in effect on such day, (b) 0.50% per annum above the Federal Funds
Rate in effect on such day and (c) 1% above the Offshore Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day).

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

2

--------------------------------------------------------------------------------


 

“Borrowing” means a borrowing hereunder consisting of Loans made to the Company
on the same day by the Banks pursuant to Article 2.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close
and, if the applicable Business Day relates to any Offshore Rate Loan, means
such a day on which dealings are carried on in the London interbank market.

 

“Capital Lease” has the meaning specified in the definition of “Capital Lease
Obligations”.

 

“Capital Lease Obligations” means all material monetary obligations of the
Company or any of its Subsidiaries under any leasing or similar arrangement
which, in accordance with GAAP, is classified as a capital lease (“Capital
Lease”).

 

“CGMI” means Citigroup Global Markets Inc. and its successors.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Bank, if later, the date on which such Bank becomes a Bank), of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority.

 

“Closing Date” means the date on which all conditions precedent set forth in
Section 4.01 are satisfied or waived by all Banks.

 

“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.

 

“Commitment Percentage” means, as to any Bank, the percentage equivalent of such
Bank’s Revolving Commitment divided by the Aggregate Revolving Commitment.

 

“Company” has the meaning specified in the introductory clause hereto.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
Surety Instrument or other obligation (the “primary obligations”) of another
Person (the “primary obligor”), including any obligation of that Person, whether
or not contingent, (a) to purchase, repurchase or otherwise acquire such primary
obligations or any property constituting direct or indirect security therefor,
or (b) to advance or provide funds (i) for the payment or discharge of any such
primary obligation, or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, or (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (d) otherwise
to assure or hold harmless the holder of any such primary obligation against
loss in respect thereof; in each case (a), (b), (c) or (d), including
arrangements wherein the rights and remedies of the holder of the primary
obligation are limited to repossession or sale of certain property of such
Person. The amount of any Contingent Obligation shall be deemed equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or if indeterminable, the
maximum reasonably anticipated liability in respect thereof.

 

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound and which is
material to such Person.

 

“Controlled Group” means the Company and all Persons (whether or not
incorporated) under common control or treated as a single employer with the
Company pursuant to Section 414(b), (c), (m) or (o) of the Code.

 

3

--------------------------------------------------------------------------------


 

“Conversion Date” means any date on which the Company converts, either pursuant
to a Notice of Conversion/Continuation or by automatic conversion pursuant to
Section 2.04, a Base Rate Loan to an Offshore Rate Loan, or an Offshore Rate
Loan to a Base Rate Loan.

 

“Credit Exposure” means, with respect to any Bank at any time, (i) the amount of
its Revolving Commitment (whether used or unused) at such time or (ii) if the
Revolving Commitments have terminated in their entirety, the aggregate
outstanding principal amount of its Loans at such time.

 

“DBSI” means Deutsche Bank Securities Inc. and its successors.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

 

“Defaulting Bank” means any Bank that (a) has failed to (i) fund any portion of
its Loans within two Business Days of the date required to be funded, or
(ii) pay over to the Administrative Agent or any Bank any other amount required
to be paid by it hereunder within two Business Days of the date required to be
paid, unless in each case such Bank notifies the Administrative Agent in writing
that such failure is the result of such Bank’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the Company
or the Administrative Agent in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Bank’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent,
acting in good faith, to provide a certification in writing from an authorized
officer of such Bank that it will comply with its obligations to fund
prospective Loans under this Agreement, provided that such Bank shall cease to
be a Defaulting Bank pursuant to this clause (c) upon the Administrative Agent’s
receipt of such certification in form and substance satisfactory to it, or
(d) has become (or has a Parent that has become) the subject of a Bankruptcy
Event.

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States.

 

“Domestic Lending Office” means, with respect to each Bank, the office of that
Bank designated as such in the signature pages hereto or such other office of
the Bank as it may from time to time specify to the Company and the
Administrative Agent.

 

“Eligible Assignee” means (a) any Bank; (b) any Affiliate of a Bank; (c) any
Approved Fund; and (d) any other Person (other than a natural Person) approved
by (i) the Administrative Agent and (ii) unless (x) such Person is taking
delivery of an assignment in connection with physical settlement of a credit
derivatives transaction or (y) an Event of Default has occurred and is
continuing, the Company (each such approval not to be unreasonably withheld or
delayed, and in any event, the Company shall be deemed to have approved any such
Person unless it shall object thereto by written notice to the Administrative
Agent within ten Business Days after it receives a written request for approval
thereof); provided that none of the Company or its Affiliates shall be an
Eligible Assignee.

 

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment
or threat to public health, personal injury (including sickness, disease or
death), property damage, natural resources damage, or otherwise alleging
liability or responsibility for damages (punitive or otherwise), cleanup,
removal, remedial or response costs, restitution, civil or criminal penalties,
injunctive relief, or other type of relief, resulting from or based upon the
presence, placement, discharge, emission or release (including intentional and
unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental, placement, spills, leaks, discharges, emissions or releases) of
any Hazardous Material at, in, or from Property, whether or not owned by the
Company.

 

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and

 

4

--------------------------------------------------------------------------------


 

permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters; including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Clean Air Act, the Federal Water Pollution Control Act of 1972, the Solid
Waste Disposal Act, the Federal Resource Conservation and Recovery Act, the
Toxic Substances Control Act and the Emergency Planning and Community
Right-to-Know Act.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b),
414(c) or 414(m) of the Code.

 

“ERISA Event” means (a) a Reportable Event with respect to a Qualified Plan or a
Multiemployer Plan; (b) a withdrawal by the Company or any ERISA Affiliate from
a Qualified Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer (as defined in Section 4001(a)(2) of ERISA); (c) a
complete or partial withdrawal by the Company or any ERISA Affiliate from a
Multiemployer Plan; (d) the filing of a notice of intent to terminate, the
treatment of a plan amendment as a termination under Section 4041 or 4041A of
ERISA or the commencement of proceedings by the PBGC to terminate a Qualified
Plan or Multiemployer Plan subject to Title IV of ERISA; (e) a failure by the
Company or any member of the Controlled Group to make required contributions to
a Qualified Plan or Multiemployer Plan; (f) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Qualified
Plan or Multiemployer Plan; (g) the imposition of any liability under Title IV
of ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Company or any ERISA Affiliate; or (h) an application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Plan.

 

“Eurodollar Reserve Percentage” has the meaning specified in the definition of
“Offshore Rate”.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities and Exchange Act of 1934, and regulations
promulgated thereunder.

 

“Existing Agreement” means the Three-Year Credit Agreement, dated as of
April 16, 2012, as amended, among the Company, certain financial institutions
and JPMorgan Chase as administrative agent.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Board (including any such successor,
“H.15(519)”) for such day opposite the caption “Federal Funds (Effective)”. If
on any relevant day such rate is not yet published in H.15(519), the rate for
such day will be the rate set forth in the daily statistical release designated
as the Composite 3:30 p.m. Quotations for U.S. Government Securities, or any
successor publication, published by the Federal Reserve Bank of New York
(including any such successor, the “Composite 3:30 p.m. Quotation”) for such day
under the caption “Federal Funds Effective Rate”. If on any relevant day the
appropriate rate for such previous day is not yet published in either H.15(519)
or the Composite 3:30 p.m. Quotations, the rate for such day will be the
arithmetic mean as determined by the Administrative Agent of the rates for the
last transaction in overnight Federal funds arranged prior to 9:00 a.m. (New
York City time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

5

--------------------------------------------------------------------------------


 

“Fee Letters” means those certain letter agreements dated May 1, 2014 among the
Company and each of (i) JPMorgan Chase and J.P. Morgan Securities, (ii) Bank of
America and Merrill Lynch, (iii) Barclays, (iv) CGMI and (v) Deutsche Bank AG
New York Branch and DBSI.

 

“Form W-8BEN” has the meaning specified in subsection 3.01(f).

 

“Form W-8ECI” has the meaning specified in subsection 3.01(f).

 

“Form W-8IMY” has the meaning specified in subsection 3.01(f).

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in purchasing, holding or otherwise investing in commercial loans in the
ordinary course of its business.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), or in such other statements by such other entity as may be in
general use by significant segments of the U.S. accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“Granting Bank” has the meaning specified in subsection 10.09(e).

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union, the European
Central Bank and the Basel Committee on Banking Supervision), and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

 

“Hazardous Materials” means all those substances which are regulated by, or
which may form the basis of liability under, any Environmental Law, including
all substances identified under any Environmental Law as a pollutant,
contaminant, hazardous waste, hazardous constituent, special waste, hazardous
substance, hazardous material, or toxic substance, or petroleum or petroleum
derived substance or waste.

 

“Increased Revolving Commitments” has the meaning specified in subsection
2.14(a).

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the Ordinary Course of Business pursuant to ordinary terms);
(c) all non-contingent reimbursement or payment obligations with respect to
Surety Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses (other than trade
payables entered into in the Ordinary Course of Business); (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such property); (f) all Capital Lease Obligations; and (g) all net
obligations with respect to Rate Contracts.

 

“Indemnified Person” has the meaning specified in Section 10.05.

 

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or

 

6

--------------------------------------------------------------------------------


 

other, similar arrangement in respect of its creditors generally or any
substantial portion of its creditors; in each case (a) and (b) undertaken under
U.S. Federal, State or foreign law, including the Bankruptcy Code.

 

“Interest Payment Date” means, with respect to any Offshore Rate Loan, the last
day of the Interest Period applicable to such Loan and, with respect to Base
Rate Loans, the last Business Day of each calendar quarter and each date a Base
Rate Loan is converted into an Offshore Rate Loan; provided, however, that if
any Interest Period for an Offshore Rate Loan exceeds three months, the date
which falls three months after the beginning of such Interest Period and after
each Interest Payment Date thereafter shall also be an Interest Payment Date.

 

“Interest Period” means, with respect to any Offshore Rate Loan, the period
commencing on the Business Day the Loan is disbursed or continued or on the
Conversion Date on which the Loan is converted to the Offshore Rate Loan and
ending on the date one week or one, two, three or six months (or, if available,
as determined by the Majority Banks, twelve months) thereafter, as selected by
the Company in its Notice of Borrowing or Notice of Conversion/Continuation;

 

provided that:

 

(i)                                     if any Interest Period would otherwise
end on a day which is not a Business Day, that Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period may end after the
Revolving Termination Date.

 

“JPMorgan Chase” means JPMorgan Chase Bank, N.A. and its successors.

 

“J.P. Morgan Securities” means J.P. Morgan Securities LLC and its successors.

 

“Lead Arrangers” means J.P. Morgan Securities, Barclays, CGMI, DBSI and Merrill
Lynch.

 

“Lending Office” means, with respect to any Bank, the office or offices of the
Bank specified as its “Lending Office” or “Domestic Lending Office” or “Offshore
Lending Office”, as the case may be, in its Administrative Questionnaire, or
such other office or offices of the Bank as it may from time to time notify the
Company and the Administrative Agent.

 

“LIBOR” has the meaning specified in the definition of “Offshore Base Rate”.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or other) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease Obligation, any financing lease
having substantially the same economic effect as any of the foregoing, or the
filing of any financing statement naming the owner of the asset to which such
lien relates as debtor, under the UCC or any comparable law) and any contingent
or other agreement to provide any of the foregoing, but not including the
interest of a lessor under an Operating Lease.

 

“Loan” means an extension of credit by a Bank to the Company pursuant to
Article 2, and may be a Base Rate Loan or an Offshore Rate Loan.

 

“Loan Documents” means this Agreement and all documents delivered by the Company
to the Administrative Agent in connection herewith.

 

7

--------------------------------------------------------------------------------


 

“Majority Banks” means at any time Banks then holding more than 50% of the
aggregate amount of the Credit Exposures at such time (exclusive in each case of
the Credit Exposure(s) of Defaulting Banks).

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, any of the operations, business, properties or condition
(financial or otherwise) of the Company and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of the Company to perform under any
Loan Document and avoid any Event of Default; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability of any Loan
Document.

 

“Material Subsidiary” means any Subsidiary of the Company, whether now owned or
hereafter formed or acquired, whose total assets at any time equal or exceed ten
percent (10%) of the Company’s total assets as shown on the Company’s
consolidated balance sheet for its most recent fiscal quarter.

 

“Merrill Lynch” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

 

“Multiemployer Plan” means a “multiemployer plan” (within the meaning of
Section 4001(a)(3) of ERISA) and to which any member of the Controlled Group
makes, is making, or is obligated to make contributions or, during the preceding
three calendar years, has made, or been obligated to make, contributions.

 

“Note” has the meaning set forth in Section 2.02(b).

 

“Notice of Borrowing” means a notice given by the Company to the Administrative
Agent pursuant to Section 2.03, in substantially the form of Exhibit A.

 

“Notice of Conversion/Continuation” means a notice given by the Company to the
Administrative Agent pursuant to Section 2.04, in substantially the form of
Exhibit B.

 

“Notice of Lien” means any “notice of lien” or similar document intended to be
filed or recorded with any court, registry, recorder’s office, central filing
office or other Governmental Authority for the purpose of evidencing, creating,
perfecting or preserving the priority of a Lien securing obligations owing to a
Governmental Authority.

 

“Obligations” means all Loans, advances, debts, liabilities, obligations,
covenants and duties owing by the Company to any Bank, the Administrative Agent,
or any other Indemnified Person, that arises under any Loan Document, whether or
not for the payment of money, whether arising by reason of an extension of
credit, loan, guaranty, indemnification or in any other manner, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising and however acquired.

 

“Offshore Base Rate” has the meaning specified in the definition of “Offshore
Rate”.

 

“Offshore Lending Office” means with respect to each Bank, the office of such
Bank designated as such in its Administrative Questionnaire or such other office
of such Bank as such Bank may from time to time specify to the Company and the
Administrative Agent.

 

“Offshore Rate” means for any Interest Period with respect to any Offshore Rate
Loan, a rate per annum determined by the Administrative Agent pursuant to the
following formula; provided that such Offshore Rate shall never be less than 0%:

 

Offshore Rate =

Offshore Base Rate

 

1.00 - Eurodollar Reserve Percentage

 

 

Where,

 

8

--------------------------------------------------------------------------------


 

“Offshore Base Rate” means, for such Interest Period:

 

(a)                                 the rate per annum (carried out to the fifth
decimal place) equal to the LIBOR Rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) (“LIBOR”) for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term approximately equivalent to such Interest Period,
appearing on Reuters Screen LIBOR01 Page as of approximately 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period, or

 

(b)                                 in the event the rate referenced in the
preceding subsection (a) does not appear on such page or service or such page or
service shall cease to be available, the rate per annum (carried out to the
fifth decimal place) equal to the rate determined by the Administrative Agent to
be the offered rate on such other page or other service that displays a
quotation of LIBOR for deposits in Dollars (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, or

 

(c)                                  in the event the rates referenced in the
preceding subsections (a) and (b) are not available, the rate per annum
determined by the Administrative Agent as the rate of interest at which Dollar
deposits (for delivery on the first day of such Interest Period) in same day
funds in the approximate amount of the applicable Offshore Rate Loan and with a
term equivalent to such Interest Period would be offered by its London Branch to
major banks in the offshore Dollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day, whether or not applicable to any Bank,
under regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Offshore Rate
for each outstanding Offshore Rate Loan shall be adjusted automatically as of
the effective date of any change in the Eurodollar Reserve Percentage.

 

“Offshore Rate Loan” means a Loan that bears interest based on the Offshore
Rate.

 

“Operating Lease” means, as applied to any Person, any lease of Property which
is not a Capital Lease.

 

“Ordinary Course of Business” means, in respect of any transaction involving the
Company or any Subsidiary of the Company, the ordinary course of such Person’s
business, as conducted by any such Person and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

 

“Organization Documents” means, for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of preferred shareholders of such corporation, any
shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation.

 

“Other Taxes” has the meaning specified in subsection 3.01(b).

 

“Parent” means, with respect to any Bank, any Person controlling such Bank.

 

“Participant” has the meaning specified in subsection 10.09(b).

 

“Participant Register” has the meaning specified in subsection 10.09(c).

 

“Patriot Act” means, the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) .

 

9

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any of its principal functions under ERISA.

 

“Person” means an individual, partnership, corporation, business trust, limited
liability company, joint stock company, trust, unincorporated association, joint
venture or Governmental Authority.

 

“Plan” means a Multiemployer Plan or a Qualified Plan.

 

“Pricing Schedule” means the schedule attached hereto and identified as such.

 

“Prime Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by JPMorgan Chase in New York City as its
“prime rate”. It is a rate set by JPMorgan Chase based upon various factors
including JPMorgan Chase’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate. Any change in the
prime rate announced by JPMorgan Chase shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Property” means any estate or interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.

 

“Qualified Plan” means a pension plan intended to be tax-qualified under
Section 401(a) of the Code, which is subject to Title IV of ERISA and which any
member of the Controlled Group sponsors, maintains, or to which it makes, is
making or is obligated to make contributions, or in the case of a multiple
employer plan (as described in Section 4064(a) of ERISA) has made contributions
at any time during the immediately preceding period covering at least five
(5) plan years, but excluding any Multiemployer Plan.

 

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest rates.

 

“Ratio of Earnings to Fixed Charges” means the “Ratio of Earnings to Fixed
Charges” as reported by the Company in its most recent Form 10-K Annual Report
filed with the Securities and Exchange Commission or in its most recent
officer’s certificate delivered pursuant to subsection 6.01(c); provided that
the components of the numerator and denominator of such ratio are computed in
each such filing or certificate in the same manner as computed in the Company’s
Form 10-K Annual Report for the period ended May 26, 2013. For purposes of
computing this ratio, earnings represent earnings before income taxes and
after-tax earnings of joint ventures, distributed income of equity investees,
fixed charges, and amortization of capitalized interest, net of interest
capitalized. Fixed charges represent gross interest expense (excluding interest
on taxes) and subsidiary preferred distributions to noncontrolling interest
holders, plus one-third (the proportion deemed representative of the interest
factor) of rent expense.

 

“Register” has the meaning set forth in subsection 2.02(a).

 

“Reportable Event” means, as to any Plan, (a) any of the events set forth in
Section 4043(b) of ERISA or the regulations thereunder, other than any such
event for which the 30-day notice requirement under ERISA has been waived in
regulations issued by the PBGC, (b) a withdrawal from a Plan described in
Section 4063 of ERISA, or (c) a cessation of operations described in
Section 4062(e) of ERISA.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

 

“Responsible Officer” means the chief executive officer, any vice chairman or
the president of the Company, or any other officer having substantially the same
authority and responsibility; or, with respect to compliance with financial
covenants, the chief financial officer, the treasurer, the senior vice
president, corporate finance or any director of finance of the Company, or any
other officer having substantially the same authority and responsibility.

 

10

--------------------------------------------------------------------------------


 

“Revolving Commitment” means, with respect to each Bank, the amount set forth
opposite such Bank’s name in Schedule 2.01 under the heading “Revolving
Commitment”, as such amount may be increased pursuant to Section 2.14, or from
time to time be reduced pursuant to Section 2.05, or increased or reduced as a
result of one or more assignments pursuant to Section 10.09.

 

“Revolving Termination Date” means the earlier to occur of:

 

(a)                                 May 23, 2019; and

 

(b)                                 the date on which the Aggregate Revolving
Commitment shall terminate in accordance with the provisions of this Agreement.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any member
state of the European Union, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person controlled by any such Person.

 

“SEC” means the Securities and Exchange Commission, or any entity succeeding to
any of its principal functions.

 

“SPC” has the meaning specified in subsection 10.09(e).

 

“Subsidiary” of a Person means any corporation, association, partnership, joint
venture or other business entity of which more than 50% of the Voting Stock or
other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Company.

 

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

 

“Syndication Agents” means each of Bank of America, Barclays, Citibank, N.A. and
DBSI, in its capacity as a syndication agent in respect of this Agreement.

 

“Taxes” has the meaning specified in subsection 3.01(a).

 

“Total Outstanding Amount” means at any time the aggregate outstanding principal
amount of the Loans at such time after giving effect, if one or more Loans are
being made at such time, to any substantially concurrent application of the
proceeds thereof to repay other Loans.

 

“Tranche” means a group of Offshore Rate Loans having the same Interest Period.

 

“Transferee” has the meaning specified in Section 10.10.

 

“Type” means, as to any Loan, its nature as a Base Rate Loan or an Offshore Rate
Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

11

--------------------------------------------------------------------------------


 

“Unfunded Pension Liabilities” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used by the Plan’s
actuaries for funding the Plan pursuant to Section 412 of the Code for the
applicable plan year.

 

“United States” and “U.S.” each means the United States of America.

 

“U.S. Tax Compliance Certificate” has the meaning specified in subsection
3.01(f).

 

“Voting Stock” means shares of stock of a corporation of any class or classes
(however designated) having ordinary voting power for the election of a majority
of the members of the board of directors (or other governing body) of such
corporation, other than stock having such power only by reason of the happening
of a contingency.

 

“Withdrawal Liabilities” means, as of any determination date, the aggregate
amount of the liabilities, if any, pursuant to Section 4201 of ERISA if the
Controlled Group made a complete withdrawal from all Multiemployer Plans and any
increase in contributions pursuant to Section 4243 of ERISA.

 

SECTION 1.02. Other Interpretive Provisions.

 

(a)                       Defined Terms. Unless otherwise specified herein or
therein, all terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant
hereto. The meaning of defined terms shall be equally applicable to the singular
and plural forms of the defined terms. Terms (including uncapitalized terms) not
otherwise defined herein and that are defined in the UCC shall have the meanings
therein described.

 

(b)                       The Agreement. The words “hereof”, “herein”,
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement; and subsection, section, schedule and exhibit references are to this
Agreement unless otherwise specified.

 

(c)                        Certain Common Terms.

 

(i)                       The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced.

 

(ii)                    The term “including” is not limiting and means
“including without limitation”.

 

(d)                       Performance; Time. Whenever any performance obligation
hereunder shall be stated to be due or required to be satisfied on a day other
than a Business Day, such performance shall be made or satisfied on the next
succeeding Business Day. In the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including”; the
words “to” and “until” each mean “to but excluding”, and the word “through”
means “to and including”. If any provision of this Agreement refers to any
action taken or to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.

 

(e)                        Contracts. Unless otherwise expressly provided
herein, references to agreements and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

 

(f)                         Laws. References to any statute or regulation are to
be construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting the statute or regulation.

 

(g)                        Captions. The captions and headings of this Agreement
are for convenience of reference only and shall not affect the interpretation of
this Agreement.

 

12

--------------------------------------------------------------------------------


 

(h)                       Independence of Provisions. The parties acknowledge
that this Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters, and
that such limitations, tests and measurements are cumulative and must each be
performed, except as expressly stated to the contrary in this Agreement.

 

SECTION 1.03. Accounting Principles. (a) Unless the context otherwise clearly
requires, all accounting terms not expressly defined herein shall be construed,
and all financial computations required under this Agreement shall be made, in
accordance with GAAP, consistently applied.

 

(b)                                 References herein to “fiscal year” and
“fiscal quarter” refer to such fiscal periods of the Company.

 

ARTICLE 2
THE CREDIT

 

SECTION 2.01. The Revolving Credit. Each Bank severally agrees, on the terms and
conditions hereinafter set forth, to make Loans to the Company from time to time
on any Business Day during the period from the Closing Date to the Revolving
Termination Date, in an amount such that (i) the aggregate principal amount of
Loans by such Bank at any one time outstanding shall not exceed the amount of
its Revolving Commitment and (ii) the Total Outstanding Amount shall not exceed
the Aggregate Revolving Commitment. Within the limits of each Bank’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Company
may borrow under this Section 2.01, prepay pursuant to Section 2.06 and reborrow
pursuant to this Section 2.01.

 

SECTION 2.02. Registry. (a) The Administrative Agent shall maintain a register
(the “Register”) on which it will record the Revolving Commitment of each Bank,
each Loan made by such Bank and each repayment of any Loan made by such Bank.
Any such recordation by the Administrative Agent on the Register shall be
conclusive, absent manifest error. With respect to any Bank, the assignment or
other transfer of the Revolving Commitment of such Bank and the rights to the
principal of, and interest on, any Loan made and Note issued pursuant to this
Agreement shall not be effective until such assignment or other transfer is
recorded on the Register and otherwise complies with Section 10.09(a). The
registration of assignment or other transfer of all or part of the Revolving
Commitment, Loans and Notes for a Bank shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement referred to
in Section 10.09(a), and the Administrative Agent shall make the applicable
recording on the Register promptly after such acceptance. The Register shall be
available at the offices where kept by the Administrative Agent for inspection
by the Company and any Bank at any reasonable time upon reasonable prior notice
to the Administrative Agent. The Company may not replace any Bank pursuant to
Section 3.07 unless, with respect to any Loans made by such Bank, the
requirements of this subsection have been satisfied. Each Bank shall record on
its internal records (including computerized systems) the foregoing information
as to its own Revolving Commitment and Loans. Failure to make any such
recordation, or any error in such recordation, shall not affect the obligations
of the Company under the Loan Documents.

 

(b)                       The Company hereby agrees that, upon the request of
any Bank at any time, such Bank’s Loans shall be evidenced by a promissory note
or notes of the Company (each a “Note”), substantially in the form of Exhibit D
hereto, payable to such Bank or its registered assigns and representing the
obligation of the Company to pay the unpaid principal amount of the Loans made
by such Bank, with interest as provided herein on the unpaid principal amount
from time to time outstanding.

 

SECTION 2.03. Procedure For Borrowing. (a) Each Borrowing of Loans shall be made
upon the Company’s irrevocable written notice delivered to the Administrative
Agent in accordance with Section 10.02 in the form of a Notice of Borrowing,
which notice must be received by the Administrative Agent (i) prior to Noon (New
York City time) three Business Days prior to the requested Borrowing date, in
the case of Offshore Rate Loans; and (ii) prior to Noon (New York City time) on
the requested Borrowing date, in the case of Base Rate Loans, specifying in each
case:

 

13

--------------------------------------------------------------------------------


 

(A)                 the amount of the Borrowing, which shall be in an aggregate
minimum principal amount of Five Million Dollars ($5,000,000) or any multiple of
One Million Dollars ($1,000,000) in excess thereof for each Type of Loan;

 

(B)                 the requested Borrowing date, which shall be a Business Day;

 

(C)                 whether the Borrowing is to be comprised of Offshore Rate
Loans or Base Rate Loans; and

 

(D)                 the duration of the Interest Period applicable to such Loans
included in such notice. If the Notice of Borrowing shall fail to specify the
duration of the Interest Period for any Borrowing comprised of Offshore Rate
Loans, such Interest Period shall be one month.

 

The exercise by the Company of the elections specified above shall be subject to
the limitation that no more than ten Tranches of Offshore Rate Loans may be
outstanding at any one time.

 

(b)                       Upon receipt of the Notice of Borrowing, the
Administrative Agent will promptly notify each Bank thereof and of the amount of
such Bank’s Commitment Percentage of the Borrowing.

 

(c)                        Each Bank will make the amount of its Commitment
Percentage of the Borrowing available to the Administrative Agent for the
account of the Company at the Agent’s Payment Office by 2:00 p.m. (New York City
time) on the Borrowing date requested by the Company in funds immediately
available to the Administrative Agent. Any such amount which is received by the
Administrative Agent later than 2:00 p.m. (New York City time) shall be deemed
to have been received on the immediately succeeding Business Day. The proceeds
of all such Loans will then be made available to the Company by the
Administrative Agent by wire transfer in accordance with written instructions
provided to the Administrative Agent by the Company of like funds as received by
the Administrative Agent.

 

(d)                       Unless the Majority Banks shall otherwise agree,
during the existence of a Default or Event of Default, the Company may not elect
to have a Loan be made as an Offshore Rate Loan.

 

SECTION 2.04. Conversion and Continuation Elections. (a) The Company may upon
irrevocable written notice to the Administrative Agent in accordance with
subsection 2.04(b):

 

(i)             elect to convert on any Business Day, any Base Rate Loans (or
any part thereof in an amount not less than $5,000,000, or that is in an
integral multiple of $1,000,000 in excess thereof) into Offshore Rate Loans; or

 

(ii)          elect to convert on any Interest Payment Date any Offshore Rate
Loans maturing on such Interest Payment Date (or any part thereof in an amount
not less than $5,000,000, or that is in an integral multiple of $1,000,000 in
excess thereof) into Base Rate Loans; or

 

(iii)       elect to renew on any Interest Payment Date any Offshore Rate Loans
maturing on such Interest Payment Date (or any part thereof in an amount not
less than $5,000,000, or that is in an integral multiple of $1,000,000 in excess
thereof).

 

(b)                       The Company shall deliver a Notice of
Conversion/Continuation in accordance with Section 10.02 to be received by the
Administrative Agent not later than Noon (New York City time) at least three
Business Days in advance of the Conversion Date or continuation date, specifying
in each case:

 

(A)                 the proposed Conversion Date or continuation date;

 

(B)                 the aggregate amount of Loans to be converted or renewed;

 

(C)                 the nature of the proposed conversion or continuation; and

 

14

--------------------------------------------------------------------------------


 

(D)                 the duration of the requested Interest Period.

 

The exercise by the Company of the elections specified above shall be subject to
the limitation that no more than ten Tranches of Offshore Rate Loans may be
outstanding at any one time.

 

(c)                        If upon the expiration of any Interest Period
applicable to Offshore Rate Loans, the Company has failed to deliver timely a
Notice of Conversion/Continuation selecting a new Interest Period to be
applicable to such Offshore Rate Loans or if any Default or Event of Default
shall then exist, the Company shall be deemed to have elected to convert such
Offshore Rate Loans into Base Rate Loans effective as of the expiration date of
such current Interest Period.

 

(d)                       Upon receipt of a Notice of Conversion/Continuation,
the Administrative Agent will promptly notify each Bank thereof, or, if no
timely notice is provided by the Company, the Administrative Agent will promptly
notify each Bank of the details of any automatic conversion. All conversions and
continuations shall be made pro rata according to the respective outstanding
principal amounts of the Loans held by each Bank with respect to which the
notice was given.

 

(e)                        Unless the Majority Banks shall otherwise agree,
during the existence of a Default or Event of Default, the Company may not elect
to have a Loan converted into or continued as an Offshore Rate Loan.

 

SECTION 2.05. Voluntary Termination or Reduction of Commitments. The Company
may, upon not less than three Business Days’ prior notice to the Administrative
Agent, terminate the Aggregate Revolving Commitment or permanently reduce the
Aggregate Revolving Commitment by an aggregate minimum amount of $25,000,000 or
any multiple of $5,000,000 in excess thereof; provided that no such reduction or
termination shall be permitted if, after giving effect thereto and to any
prepayments of the Loans made on the effective date thereof, the then Total
Outstanding Amount would exceed the amount of the Aggregate Revolving Commitment
then in effect. Any reduction of the Aggregate Revolving Commitment shall be
applied to each Bank’s Revolving Commitment in accordance with such Bank’s
Commitment Percentage. All accrued facility fees to, but not including the
effective date of any reduction or termination of Revolving Commitments, shall
be paid on the effective date of such reduction or termination.

 

SECTION 2.06. Optional Payments. Subject to Section 3.04, the Company may, at
any time or from time to time, upon at least three Business Day’s written notice
to the Administrative Agent, ratably prepay Loans in whole or in part, in
amounts of $5,000,000 or any multiple of $1,000,000 in excess thereof. Such
notice of prepayment shall specify the date and amount of such prepayment and
whether such prepayment is of Base Rate Loans, or Offshore Rate Loans, or any
combination thereof. Such notice shall not thereafter be revocable by the
Company and the Administrative Agent will promptly notify each Bank thereof and
of such Bank’s Commitment Percentage of such prepayment. If such notice is given
by the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein,
together with accrued interest to each such date on the amount prepaid and any
amounts required pursuant to Section 3.04.

 

SECTION 2.07. Repayment. The Company shall repay to the Banks in full on the
Revolving Termination Date the aggregate principal amount of the Loans
outstanding on the Revolving Termination Date.

 

SECTION 2.08. Interest. (a) Subject to subsection 2.08(c), each Loan shall bear
interest on the outstanding principal amount thereof from the date when made
until it becomes due at a rate per annum equal to the Offshore Rate or the Base
Rate, as the case may be, plus the Applicable Margin.

 

(b)                       Interest on each Loan shall be paid in arrears on each
Interest Payment Date. Interest shall also be paid on the date of any prepayment
of Loans pursuant to Section 2.06 for the portion of the Loans so prepaid and
upon payment (including prepayment) in full thereof. Any interest accrued
pursuant to subsection 2.08(c) shall be paid on demand.

 

(c)                        If any principal of or interest on any Loan or any
other fee or other amount payable by the Company under any Loan Document is not
paid when due (following the expiration of any grace period specified in
Article 8), whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest (after as well as before entry of judgment
thereon to the extent permitted by law) at a rate per annum equal to (i) in the
case of overdue principal of any

 

15

--------------------------------------------------------------------------------


 

Loan, 2% plus the rate otherwise applicable to such Loan as provided in
subsection 2.08(a) or (ii) in the case of any other amount, the Base Rate plus
2%.

 

(d)                       Anything herein to the contrary notwithstanding, the
obligations of the Company hereunder shall be subject to the limitation that
payments of interest shall not be required, for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by the respective Bank would be contrary to the
provisions of any law applicable to such Bank limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such Bank,
and in such event the Company shall pay such Bank interest at the highest rate
permitted by applicable law.

 

SECTION 2.09. Fees.

 

(a)                       Facility Fees. The Company shall pay to the
Administrative Agent for the account of each Bank a facility fee on such Bank’s
Credit Exposure, computed on a quarterly basis in arrears on the last Business
Day of each calendar quarter, at a rate per annum equal to the applicable
Facility Fee Rate set forth in the Pricing Schedule. Such facility fee shall
accrue from the Closing Date to the Revolving Termination Date and shall be due
and payable quarterly in arrears on the last Business Day of each calendar
quarter commencing on June 30, 2014 through the Revolving Termination Date, with
the final payment to be made on the Revolving Termination Date; provided that,
in connection with any reduction or termination of the Credit Exposures pursuant
to Section 2.05 or 2.06, the accrued facility fee calculated for the period
ending on such date shall also be paid on the date of such reduction or
termination, with the next succeeding quarterly payment, if any, being
calculated on the basis of the period from the reduction date to such quarterly
payment date. The facility fees provided in this subsection shall accrue at all
times after the above-mentioned commencement date, including at any time during
which one or more conditions in Article 4 are not met.

 

(b)                       Administrative Agency Fee. The Company shall pay to
the Administrative Agent for the Administrative Agent’s own account an agency
fee and other sums in the amount and at the times set forth in the Fee Letter
with JPMorgan Chase and J.P. Morgan Securities.

 

SECTION 2.10. Computation of Fees and Interest. (a) All computations of interest
at the Prime Rate and facility fees shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed. All other computations
of interest and fees under this Agreement shall be made on the basis of a
360-day year and actual days elapsed, which results in more interest being paid
than if computed on the basis of a 365-day year. Interest and fees shall accrue
during each period during which interest or such fees are computed from the
first day thereof to the last day thereof.

 

(b)                       The Administrative Agent will, with reasonable
promptness, notify the Company and the Banks of each determination of an
Offshore Rate; provided that any failure to do so shall not relieve the Company
of any liability hereunder or provide the basis for any claim against the
Administrative Agent. Any change in the interest rate on a Loan resulting from a
change in the Eurocurrency Reserve Percentage shall become effective and shall
apply to any Loans then outstanding as of the opening of business on the day on
which such change becomes effective. The Administrative Agent will with
reasonable promptness notify the Company and the Banks of the effective date and
the amount of each such change; provided that any failure to do so shall not
relieve the Company of any liability hereunder or provide the basis for any
claim against the Administrative Agent.

 

(c)                        Each determination of an interest rate by the
Administrative Agent pursuant hereto shall be conclusive and binding on the
Company and the Banks in the absence of manifest error. The Administrative Agent
will, at the request of the Company or any Bank, deliver to the Company or the
Bank, as the case may be, a statement showing the quotations used by the
Administrative Agent in determining any interest rate.

 

SECTION 2.11. Payments by the Company. (a) All payments (including prepayments)
to be made by the Company on account of principal, interest, fees and other
amounts required hereunder shall be made without set-off, recoupment or
counterclaim; shall, except as otherwise expressly provided herein, be made to
the Administrative Agent for the ratable account of the Banks at the
Administrative Agent’s Payment Office, and shall be made in Dollars and in
immediately available funds, no later than 2:00 p.m. (New York City time) on the
date specified herein. The Administrative Agent will

 

16

--------------------------------------------------------------------------------


 

promptly distribute on such date to each Bank its Commitment Percentage (or
other applicable share as expressly provided herein) of such principal,
interest, fees or other amounts, in like funds as received. Any payment which is
received by the Administrative Agent later than 2:00 p.m. (New York City time)
shall be deemed to have been received on the immediately succeeding Business Day
and any applicable interest or fee shall continue to accrue.

 

(b)                       Whenever any payment hereunder shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or fees, as the case may be; subject to
the provisions set forth in the definition of “Interest Period” herein.

 

(c)                        Unless the Administrative Agent shall have received
notice from the Company prior to the date on which any payment is due to the
Banks hereunder that the Company will not make such payment in full as and when
required hereunder, the Administrative Agent may assume that the Company has
made such payment in full to the Administrative Agent on such date in
immediately available funds and the Administrative Agent may (but shall not be
so required), in reliance upon such assumption, cause to be distributed to each
Bank on such due date an amount equal to the amount then due such Bank. If and
to the extent the Company shall not have made such payment in full to the
Administrative Agent, each Bank shall repay to the Administrative Agent on
demand such amount distributed to such Bank, together with interest thereon for
each day from the date such amount is distributed to such Bank until the date
such Bank repays such amount to the Administrative Agent, at the Federal Funds
Rate as in effect for each such day.

 

SECTION 2.12. Payments by the Banks to the Agent. (a) Unless the Administrative
Agent shall have received notice from a Bank on the Closing Date or, with
respect to each Borrowing after the Closing Date, prior to 2:00 p.m. (New York
City time) on the date of any proposed Borrowing, that such Bank will not make
available to the Administrative Agent as and when required hereunder for the
account of the Company the amount of that Bank’s Commitment Percentage of the
Borrowing, the Administrative Agent may assume that each Bank has made such
amount available to the Administrative Agent in immediately available funds on
the Borrowing date and the Administrative Agent may (but shall not be so
required), in reliance upon such assumption, make available to the Company on
such date a corresponding amount. If and to the extent any Bank shall not have
made its full amount available to the Administrative Agent in immediately
available funds and the Administrative Agent in such circumstances has made
available to the Company such amount, that Bank shall on the next Business Day
following the date of such Borrowing make such amount available to the
Administrative Agent, together with interest at the Federal Funds Rate for and
determined as of each day during such period. A notice given by the
Administrative Agent submitted to any Bank with respect to amounts owing under
this subsection 2.12(a) shall be conclusive, absent manifest error. If such
amount is so made available, such payment to the Administrative Agent shall
constitute such Bank’s Loan on the date of Borrowing for all purposes of this
Agreement. If such amount is not made available to the Administrative Agent on
the next Business Day following the date of such Borrowing, the Administrative
Agent shall notify the Company of such failure to fund and, upon demand by the
Administrative Agent, the Company shall pay such amount to the Administrative
Agent for the Administrative Agent’s account, together with interest thereon for
each day elapsed since the date of such Borrowing, at a rate per annum equal to
the interest rate applicable at the time to the Loans comprising such Borrowing.

 

(b)                       The failure of any Bank to make any Loan on any date
of borrowing shall not relieve any other Bank of any obligation hereunder to
make a Loan on the date of such borrowing, but no Bank shall be responsible for
the failure of any other Bank to make the Loan to be made by such other Bank on
the date of any borrowing.

 

SECTION 2.13. Sharing of Payments, Etc. If, other than as expressly provided
elsewhere herein, any Bank shall obtain on account of the Loans made by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its Commitment Percentage of payments on
account of the Loans obtained by all the Banks, such Bank shall forthwith
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Banks such participations in the Loans made by them as shall be necessary
to cause such purchasing Bank to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Bank, such purchase shall to that
extent be rescinded and each other Bank shall repay to the purchasing Bank the
purchase price paid therefor, together with an amount equal to such paying
Bank’s Commitment Percentage (according to the proportion of (i) the amount of
such paying Bank’s required repayment to (ii) the total amount so recovered from
the purchasing Bank) of any interest or other amount paid or payable by the
purchasing Bank

 

17

--------------------------------------------------------------------------------


 

in respect of the total amount so recovered. The Company agrees that any Bank so
purchasing a participation from another Bank pursuant to this Section 2.13 may,
to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.11) with respect to
such participation as fully as if such Bank were the direct creditor of the
Company in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased pursuant to this Section 2.13 and will in each case
notify the Banks following any such purchases or repayments.

 

SECTION 2.14. Increased Commitments; Additional Banks. (a) From time to time the
Company may, upon at least five days’ notice to the Administrative Agent (which
shall promptly provide a copy of such notice to the Banks), increase the
Aggregate Revolving Commitments by an amount not less than $10,000,000 (the
amount of any such increase, the “Increased Revolving Commitments”).

 

(b)                       To effect such an increase, the Company may designate
one or more of the existing Banks or other financial institutions acceptable to
the Administrative Agent which at the time agree to (i) in the case of any such
Person that is an existing Bank, increase its Revolving Commitment and (ii) in
the case of any other such Person (an “Additional Bank”), become a party to this
Agreement with a Revolving Commitment of not less than $10,000,000.

 

(c)                        Any increase in the Revolving Commitments pursuant to
this Section 2.14 shall be subject to satisfaction of the following conditions:

 

(i)             before and after giving effect to such increase, all
representations and warranties contained in Article 5 shall be true as of the
date of such increase (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they shall be true as of such
earlier date);

 

(ii)          at the time of such increase, no Default shall have occurred and
be continuing or would result from such increase; and

 

(iii)       after giving effect to such increase, the increases in the Aggregate
Revolving Commitments made pursuant to this Section 2.14, shall not exceed
$500,000,000.

 

(d)                       An increase in the Aggregate Revolving Commitments
pursuant to this Section 2.14 shall become effective upon the receipt by the
Administrative Agent of (i) an agreement in form and substance satisfactory to
the Administrative Agent signed by the Company, by each Additional Bank and by
each other Bank whose Revolving Commitment is to be increased, setting forth the
new Revolving Commitments of such Banks and setting forth the agreement of each
Additional Bank to become a party to this Agreement and to be bound by all the
terms and provisions hereof, (ii) such evidence of appropriate corporate
authorization on the part of the Company with respect to the Increased Revolving
Commitments and such opinions of counsel for the Company with respect to the
Increased Revolving Commitments as the Administrative Agent may reasonably
request and (iii) a certificate of the Company stating that the conditions set
forth in subsection (c) above have been satisfied.

 

(e)                        Upon any increase in the Aggregate Revolving
Commitments pursuant to this Section 2.14, within five Business Days, in the
case of any group of Base Rate Loans then outstanding, and at the end of the
then current Interest Period with respect thereto, in the case of any Offshore
Rate Loans then outstanding, the Company shall prepay such Loans in their
entirety and, to the extent the Company elects to do so and subject to the
conditions specified in Article 4, the Company shall reborrow the Loans from the
Banks in proportion to their respective Revolving Commitments after giving
effect to such increase, until such time as all outstanding Loans are held by
the Banks in such proportion.

 

ARTICLE 3
TAXES, YIELD PROTECTION AND ILLEGALITY

 

SECTION 3.01. Taxes. (a) Subject to subsection 3.01(g), any and all payments by
or on account of any obligation of the Company under any Loan Document shall be
made free and clear of, and without deduction or withholding for, any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto,

 

18

--------------------------------------------------------------------------------


 

excluding, in the case of each Bank and Agent, (i) such taxes (including income
taxes or franchise taxes) as are imposed on or measured by each Bank’s net
income by the jurisdiction under the laws of which such Bank or Agent, as the
case may be, is organized or maintains a Lending Office or any political
subdivision thereof, (ii) U.S. federal withholding taxes imposed on amounts
payable to or for the account of such Bank pursuant to a law in effect on the
date on which the Bank acquires an interest in any Loan Document, except to the
extent that, in the case of an assignment, pursuant to this Section 3.01,
amounts with respect to such taxes were payable to such Bank’s assignor
immediately before such Bank acquired such interest in any Loan Document, and
(iii) any U.S. federal withholding taxes imposed under FATCA (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”).

 

(b)                       In addition, the Company shall pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies which arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any other Loan Documents (hereinafter referred to as “Other
Taxes”). If any Bank becomes aware of the imposition of Other Taxes, it shall
promptly notify the Company and the Administrative Agent thereof.

 

(c)                        Subject to subsection 3.01(g), the Company shall
indemnify and hold harmless each Bank and Agent for the full amount of Taxes or
Other Taxes (including any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 3.01) paid by such Bank or Agent and any
liability (including penalties, interest, additions to tax and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. Payment under this indemnification shall be made
within 30 days from the date such Bank or Agent makes written demand therefor in
a certificate setting forth in reasonable detail the amount and nature of such
payment or liability.

 

(d)                       If the Company or the Administrative Agent shall be
required by law to deduct or withhold any Taxes or Other Taxes from or in
respect of any payment by or on account of any obligation of the Company under
any Loan Document, then, subject to subsection 3.01(g):

 

(i)             the sum payable by the Company shall be increased as necessary
so that after all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) have been made, the applicable
Bank or the Administrative Agent, as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made;

 

(ii)          the Company or the Administrative Agent, as applicable, shall make
such deductions; and

 

(iii)       the Company or the Administrative Agent, as applicable, shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.

 

(e)                        Within 30 days after the date of any payment by the
Company of Taxes or Other Taxes, the Company shall furnish to the Administrative
Agent evidence of payment satisfactory to the Administrative Agent.

 

(f)                         Each Bank which is a foreign person (i.e., a person
other than a U.S. Person for United States Federal income tax purposes) agrees
that:

 

(i)             it shall, no later than the Closing Date (or, in the case of a
Bank which becomes a party hereto pursuant to Section 2.14 or 10.09 after the
Closing Date, the date upon which the Bank becomes a party hereto) deliver to
the Administrative Agent and the Company through the Administrative Agent two
accurate and complete signed originals of (A) Internal Revenue Service
Form W-8ECI or any successor thereto (“Form W-8ECI”), (B) Internal Revenue
Service Form W-8BEN or W-8BEN-E or any successor thereto (“Form W-8BEN”) and, in
the case of a Bank claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, a certificate (a “U.S. Tax Compliance
Certificate”) substantially in the form of Exhibit E-1 to the effect that such
Bank is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, or (C) Internal Revenue Service
Form W-8IMY or

 

19

--------------------------------------------------------------------------------


 

any successor thereto (“Form W-8IMY”), accompanied by Form W-8ECI, Form W-8BEN,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, Internal Revenue Service Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the Bank
is a partnership and one or more direct or indirect partners of such Bank are
claiming the portfolio interest exemption, such Bank may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner, as appropriate;

 

(ii)          if at any time the Bank makes any changes necessitating a new
Form W-8ECI, Form W-8BEN or Form W-8IMY, it shall with reasonable promptness
deliver to the Administrative Agent and the Company through the Administrative
Agent in replacement for, or in addition to, the forms previously delivered by
it hereunder the applicable documentation specified in clause (i) of this
paragraph (f);

 

(iii)       it shall, before or promptly after the occurrence of any event
(including the passing of time but excluding any event mentioned in (ii) above)
requiring a change in or renewal of the most recent Form W-8ECI, Form W-8BEN or
Form W-8IMY previously delivered by such Bank, deliver to the Administrative
Agent and the Company through the Administrative Agent two accurate and complete
original signed copies of Form W-8ECI, Form W-8BEN or Form W-8IMY (together with
the applicable supporting documentation specified in clause (i) of this
paragraph (f)) in replacement for the forms previously delivered by the Bank;
and

 

(iv)      it shall, promptly upon the Company’s or the Administrative Agent’s
reasonable request to that effect, deliver to the Company or the Administrative
Agent (as the case may be) such other forms or similar documentation as may be
required from time to time by any applicable law, treaty, rule or regulation in
order to establish such Bank’s tax status for withholding purposes.

 

(g)                        The Company will not be required to pay any
additional amounts in respect of United States Taxes pursuant to subsection
3.01(d) to any Bank for the account of any Lending Office of such Bank:

 

(i)             if the obligation to pay such additional amounts would not have
arisen but for a failure by such Bank to comply with its obligations under
subsection 3.01(f) in respect of such Lending Office;

 

(ii)          if such Bank shall have delivered to the Company a Form W-8ECI in
respect of such Lending Office pursuant to clause (i) or (ii) of subsection
3.01(f), and such Bank shall not at any time be entitled to exemption from
deduction or withholding of United States Taxes in respect of payments by the
Company hereunder for the account of such Lending Office for any reason other
than a change in United States law or regulations or in the official
interpretation of such law or regulations by any governmental authority charged
with the interpretation or administration thereof (whether or not having the
force of law) after the date of delivery of such Form W-8ECI; or

 

(iii)       if the Bank shall have delivered to the Company a Form W-8BEN or
Form W-8IMY in respect of such Lending Office pursuant to clause (i) or (ii) of
subsection 3.01(f), and such Bank shall not at any time be entitled to exemption
from deduction or withholding of United States Taxes in respect of payments by
the Company hereunder for the account of such Lending Office for any reason
other than a change in United States law or regulations or any applicable tax
treaty or regulations or in the official interpretation of any such law, treaty
or regulations by any governmental authority charged with the interpretation or
administration thereof (whether or not having the force of law) after the date
of delivery of such Form W-8BEN or Form W-8IMY.

 

(h)                       If the Company is required to pay additional amounts
to any Bank or Agent pursuant to subsection 3.01(b) or 3.01(d), then such Bank
shall use its reasonable best efforts (consistent with legal and regulatory
restrictions) to change the jurisdiction of its Lending Office or to take other
reasonable action so as to eliminate any such additional payment by the Company
which may thereafter accrue if such change or action in the judgment of such
Bank is not otherwise disadvantageous to such Bank.

 

(i)                           Any Bank that is a U.S. Person for United States
Federal income tax purposes shall deliver to the Company and the Administrative
Agent on or prior to the date on which such Bank becomes a party hereto (and
from time to time

 

20

--------------------------------------------------------------------------------


 

thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of Internal Revenue Service Form W-9 certifying that
such Bank is exempt from U.S. federal backup withholding tax.

 

(j)                          If any Bank determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Company or with respect to
which the Company has paid additional amounts pursuant to this Section 3.01,
then it shall pay over such refund to the Company (but only to the extent of
indemnity payments made, or additional amounts paid, by the Company under this
Section 3.01 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including taxes) of such Bank and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). The Company, upon the request of such
Bank, shall repay to such Bank the amount paid over pursuant to this paragraph
(j) (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such Bank is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (j), in no event will the Bank be required to pay any amount
to the Company pursuant to this paragraph (j) the payment of which would place
the Bank in a less favorable net after-tax position than the Bank would have
been in if the tax subject to indemnification had not been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts giving
rise to such refund had never been paid. This paragraph (j) shall not be
construed to require any Bank to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Company or
any other Person.

 

(k)                       If a payment made to a Bank under any Loan Document
would be subject to U.S. federal withholding Taxes imposed by FATCA if such Bank
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Bank shall deliver to the Company and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Company or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Bank has complied with such
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment. Solely for purposes of this paragraph (k), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

SECTION 3.02. Illegality. (a) If any Bank shall reasonably determine, based upon
the advice of its counsel, that the introduction of any Requirement of Law, or
any change in any Requirement of Law or in the interpretation or administration
thereof, has made it unlawful, or that any central bank or other Governmental
Authority has asserted that it is unlawful, for any Bank or its Lending Office
to make Offshore Rate Loans, then, on notice thereof by the Bank to the Company
through the Administrative Agent, the obligation of that Bank to make Offshore
Rate Loans shall be suspended until the Bank shall have notified the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist.

 

(b)                       If a Bank shall reasonably determine, based upon the
advice of its counsel, that it is unlawful to maintain any Offshore Rate Loan,
the Company shall prepay in full all Offshore Rate Loans of that Bank then
outstanding, together with interest accrued thereon, either on the last day of
the Interest Period thereof if the Bank may lawfully continue to maintain such
Offshore Rate Loans to such day, or immediately, if the Bank may not lawfully
continue to maintain such Offshore Rate Loans, together with any amounts
required to be paid in connection therewith pursuant to Section 3.04.

 

(c)                        If the Company is required to prepay any Offshore
Rate Loan immediately as provided in subsection 3.02(b), then concurrently with
such prepayment, the Company shall borrow from the affected Bank, in the amount
of such repayment, a Base Rate Loan.

 

(d)                       If the obligation of any Bank to make or maintain
Offshore Rate Loans has been suspended as provided in subsection 3.02(a), the
Company may elect, by giving notice to the Bank through the Administrative Agent
that all Loans which would otherwise be made by the Bank as Offshore Rate Loans
shall be instead Base Rate Loans.

 

(e)                        Before giving any notice to the Administrative Agent
pursuant to this Section 3.02, the affected Bank shall designate a different
Lending Office with respect to its Offshore Rate Loans if such designation will
avoid the need for

 

21

--------------------------------------------------------------------------------


 

giving such notice or making such demand and will not, in the judgment of the
Bank, be illegal or otherwise disadvantageous to the Bank.

 

SECTION 3.03. Increased Costs and Reduction of Return. (a) If any Bank shall
determine that, due to and as a direct result of any Change in Law (other than
any change by way of imposition of or increase in reserve requirements included
in the calculation of the Offshore Rate), there shall be any increase in the
cost to such Bank of agreeing to make or making, funding or maintaining its
Revolving Commitment hereunder or any Offshore Rate Loans (including any
imposition or increase in taxes (other than (x) taxes imposed on or with respect
to any payment made by or on account of any obligation of the Company under any
Loan Document or (y) Other Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto), then the Company shall be liable
for, and shall from time to time, upon demand therefor by such Bank (with a copy
of such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Bank, additional amounts as are sufficient to compensate
such Bank for such increased costs.

 

(b)                       If any Bank shall have determined that any Change in
Law affects or would affect the amount of capital required or expected to be
maintained by such Bank or any corporation controlling such Bank and (taking
into consideration such Bank’s or such corporation’s policies with respect to
capital adequacy and such Bank’s desired return on capital) determines that the
amount of such capital is increased as a consequence of its Revolving
Commitment, Loans, credits or obligations under this Agreement, then, upon
demand of such Bank (with a copy to the Administrative Agent), the Company shall
upon demand pay to such Bank, from time to time as specified by such Bank,
additional amounts sufficient to compensate such Bank for such increase.

 

(c)                        If the Company is required to pay additional amounts
to any Bank pursuant to subsection 3.03(a) or 3.03(b), then such Bank shall use
its reasonable best efforts (consistent with legal and regulatory restrictions)
to designate a different Lending Office with respect to its Offshore Rate Loans
so as to eliminate any such additional payment by the Company, which may
thereafter accrue if such change in the judgment of such Bank is not otherwise
disadvantageous to such Bank.

 

(d)                       For purposes of this Section 3.03, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall be deemed to have been introduced and adopted
after the date of this Agreement. Notwithstanding the foregoing, no Bank shall
be entitled to seek compensation for costs imposed pursuant to the Dodd-Frank
Wall Street Reform and Consumer Protection Act or Basel III if it shall not be
the general policy of such Bank at such time to seek compensation from other
borrowers with the same or similar ratings under yield protection provisions in
credit agreements with such borrowers that provide for such compensation and the
applicable Bank is in fact generally seeking such compensation from such
borrowers (and, upon any request by such Bank for payment, certifies to the
Company to the effect of the foregoing).

 

SECTION 3.04. Funding Losses. The Company agrees to reimburse each Bank and to
hold each Bank harmless from any loss or out-of-pocket expense which such Bank
may sustain or incur as a direct consequence of:

 

(a)                       the failure of the Company to make on a timely basis
any payment of principal of any Offshore Rate Loan (including payments made
after any acceleration thereof);

 

(b)                       the failure of the Company to borrow, continue or
convert a Loan after the Company has given (or is deemed to have given) a Notice
of Borrowing or a Notice of Conversion/Continuation;

 

(c)                        the failure of the Company to make any prepayment
after the Company has given a notice in accordance with Section 2.06;

 

(d)                       any principal payment in respect of an Offshore Rate
Loan on a day which is not the last day of the Interest Period with respect
thereto; or

 

22

--------------------------------------------------------------------------------


 

(e)                        the conversion pursuant to Section 2.04 of any
Offshore Rate Loan to a Base Rate Loan on a day that is not the last day of the
respective Interest Period;

 

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Offshore Rate Loans hereunder or from
standard fees payable to terminate the deposits from which such funds were
obtained. Solely for purposes of calculating amounts payable by the Company to
the Banks under this Section 3.04, each Offshore Rate Loan made by a Bank (and
each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the Offshore Base Rate used in
determining the Offshore Rate for such Offshore Rate Loan by a matching deposit
or other borrowing in the interbank eurodollar market for a comparable amount
and for a comparable period, whether or not such Offshore Rate Loan is in fact
so funded.

 

SECTION 3.05. Inability to Determine Rates. If the Administrative Agent shall
have determined (i) that for any reason adequate and reasonable means do not
exist for ascertaining the Offshore Rate for any requested Interest Period with
respect to a proposed Offshore Rate Loan or (ii) that the Offshore Rate
applicable pursuant to subsection 2.08(a) for any requested Interest Period with
respect to a proposed Offshore Rate Loan does not adequately and fairly reflect
the cost to any Bank of funding such Loan, the Administrative Agent will
forthwith give notice of such determination to the Company and each Bank.
Thereafter, the obligation of the Banks to make or maintain Offshore Rate Loans
hereunder shall be suspended until the Administrative Agent revokes such notice
in writing. Upon receipt of such notice, the Company may revoke any Notice of
Borrowing or Notice of Conversion/Continuation then submitted by it. If the
Company does not revoke such notice, the Banks shall make, convert or continue
the Loans, as proposed by the Company, in the amount specified in the applicable
notice submitted by the Company, but such Loans shall be made, converted or
continued as Base Rate Loans instead of Offshore Rate Loans.

 

SECTION 3.06. Certificates of Banks. Any Bank claiming reimbursement or
compensation pursuant to this Article 3 shall deliver to the Company (with a
copy to the Administrative Agent) a certificate setting forth in reasonable
detail the basis for and the computation of the amount payable to the Bank
hereunder and such certificate shall be conclusive and binding on the Company in
the absence of manifest error.

 

SECTION 3.07. Defaulting Banks; Substitution of Banks. (a) Upon (x) the receipt
by the Company from any Bank of a notice of illegality with respect to Offshore
Rate Loans pursuant to Section 3.02, or (y) the receipt by the Company from any
Bank of a claim for additional amounts or compensation pursuant to Section 3.01
or 3.03, the Company may: (i) request one or more of the other Banks to acquire
and assume all or part of such Bank’s Loans and Revolving Commitment (but no
other Bank shall be required to do so); or (ii) designate a replacement bank
meeting the qualifications of an Eligible Assignee. Any such transfer under
clause (i) or (ii) shall be subject to the provisions of Sections 3.04 and 10.09
hereof.

 

(b)                       If any Bank becomes a Defaulting Bank, the Company
may, with the consent of the Administrative Agent:

 

(i)             provided that no Default or Event of Default has occurred and is
continuing, terminate the Revolving Commitment of such Bank and, in connection
therewith, prepay the outstanding Loans of such Bank in full, together with
accrued interest thereon and any other amounts payable hereunder for the account
of such Bank; or

 

(ii)          designate a replacement bank meeting the qualifications of an
Eligible Assignee.

 

Any prepayment under clause (i) shall be subject to the provisions of
Section 3.04 hereof, and any transfer under clause (ii) shall be subject to the
provisions of Sections 3.04 and 10.09 hereof.

 

(c)                        If any Bank becomes a Defaulting Bank, fees shall
cease to accrue on the unfunded portion (if any) of such Defaulting Bank’s
Credit Exposure pursuant to subsection 2.09(a) for so long as such Bank is a
Defaulting Bank.

 

SECTION 3.08. Survival. The agreements and obligations of the Company in this
Article 3 shall survive the payment of all other Obligations and termination of
this Agreement.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 4
CONDITIONS PRECEDENT

 

SECTION 4.01. Conditions of Closing Date. The obligation of each Bank to make
its initial Loan hereunder is subject to the condition that the Administrative
Agent shall have received all of the following, in form and substance
satisfactory to the Administrative Agent and each Bank and in sufficient copies
for the Administrative Agent and each Bank:

 

(a)                       Credit Agreement. This Agreement executed by the
Company and each of the Agents and the Banks;

 

(b)                       Resolutions; Incumbency.

 

(i)             Copies of the resolutions of the board of directors of the
Company approving and authorizing the execution, delivery and performance by the
Company of this Agreement and the other Loan Documents to be delivered
hereunder, and authorizing the borrowing of the Loans, certified as of the
Closing Date by the Secretary or an Assistant Secretary of the Company; and

 

(ii)          A certificate of the Secretary or Assistant Secretary of the
Company, certifying the names and true signatures of the officers of the Company
authorized to execute, deliver and perform, as applicable, this Agreement, and
all other Loan Documents to be delivered hereunder;

 

(c)                        Articles of Incorporation; By-laws and Good Standing.
Each of the following documents:

 

(i)             the articles or certificate of incorporation of the Company as
in effect on the Closing Date, certified by the Secretary or Assistant Secretary
of the Company as of the Closing Date, and the bylaws of the Company as in
effect on the Closing Date, certified by the Secretary or Assistant Secretary of
the Company as of the Closing Date; and

 

(ii)          a good standing certificate for the Company from the Secretary of
State (or similar, applicable Governmental Authority) of its state of
incorporation as of a recent date;

 

(d)                       Legal Opinion. An opinion of Chris A. Rauschl, counsel
to the Company, addressed to the Administrative Agent and the Banks, in form and
substance satisfactory to the Administrative Agent;

 

(e)                        Payment of Fees. The Company shall have paid all
accrued and unpaid fees, costs and expenses to the extent then due and payable
on the Closing Date, together with Attorney Costs of JPMorgan Chase to the
extent invoiced prior to or on the Closing Date, together with such additional
amounts of Attorney Costs as shall constitute JPMorgan Chase’s reasonable
estimate of Attorney Costs incurred or to be incurred through the closing
proceedings; provided that such estimate shall not thereafter preclude final
settling of accounts between the Company and JPMorgan Chase; including any such
costs, fees and expenses arising under or referenced in Sections 3.01 and 10.04
and the Fee Letters;

 

(f)                         Certificate. A certificate signed by a Responsible
Officer, dated as of the Closing Date, stating that:

 

(i)             the representations and warranties contained in Article 5 are
true and correct on and as of such date, as though made on and as of such date;

 

(ii)          no Default or Event of Default exists; and

 

(iii)       there has occurred since May 26, 2013, no event or circumstance that
has resulted or could reasonably be expected to result in a Material Adverse
Effect;

 

(g)                        Regulatory Information. The Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

24

--------------------------------------------------------------------------------


 

(h)                       Existing Agreement. Evidence to the satisfaction of
the Administrative Agent of the termination of the Existing Agreement and
payment of all amounts due under the Existing Agreement which have not
heretofore been paid; and

 

(i)                           Other Documents. Such other approvals, opinions,
documents or materials as the Administrative Agent or any Bank may reasonably
request.

 

SECTION 4.02. Conditions to All Borrowings. The obligation of each Bank to make
any Loan to be made by it hereunder (including its initial Loan) is subject to
the satisfaction of the following conditions precedent on the relevant
borrowing, date:

 

(a)                       Required Notice. The Administrative Agent shall have
timely received a Notice of Borrowing;

 

(b)                       Continuation of Representations and Warranties. The
representations and warranties made by the Company contained in Article 5 shall
be true and correct on and as of such borrowing date with the same effect as if
made on and as of such borrowing date (except to the extent such representations
and warranties expressly refer to an earlier date, in which case they shall be
true and correct as of such earlier date); and

 

(c)                        No Default. At the time of and immediately after
giving effect to such Borrowing, no Default or Event of Default shall have
occurred and be continuing.

 

Each Notice of Borrowing submitted by the Company hereunder shall constitute a
representation and warranty by the Company hereunder, as of the date of each
such notice and as of the date of each Borrowing, that the conditions in
Section 4.02 are satisfied.

 

SECTION 4.03. Existing Agreement. (a) On the Closing Date, the commitments under
the Existing Agreement shall terminate, without further action by any party
thereto.

 

(b)                       The Banks which are parties to the Existing Agreement,
comprising the “Majority Banks” as defined therein, hereby waive any requirement
of notice of termination of the commitments pursuant to the Existing Agreement
and of prepayment of loans to the extent necessary to give effect to subsections
4.01(h) and 4.03(a); provided that any such prepayment of loans shall be subject
to Section 3.04 of the Existing Agreement.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to each Agent and Bank that:

 

SECTION 5.01. Existence and Power. The Company and each of its Material
Subsidiaries:

 

(a)                       is a corporation or limited liability company duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization;

 

(b)                       has the power and authority and all material
governmental licenses, authorizations, consents and approvals to own its assets,
carry on its business and, as to the Company, to execute, deliver, and perform
its obligations under, the Loan Documents;

 

(c)                        is duly qualified as a foreign corporation or limited
liability company, and licensed and in good standing, under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification or license; and

 

(d)                       is in compliance with all Requirements of Law; except,
in each case referred to in clause (c) or clause (d), to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

25

--------------------------------------------------------------------------------


 

SECTION 5.02. Corporate Authorization; No Contravention. The execution, delivery
and performance by the Company of this Agreement, and any other Loan Document to
which the Company is party, have been duly authorized by all necessary corporate
action, and do not and will not:

 

(a)                       contravene the terms of any of the Company’s
Organization Documents;

 

(b)                       conflict with or result in any breach or contravention
of, or the creation of any Lien under, any document evidencing any Contractual
Obligation to which the Company is a party or any order, injunction, writ or
decree of any Governmental Authority to which the Company or its Property is
subject; or

 

(c)                        violate any Requirement of Law;

 

except, in each case referred to in clause (b) or (c), for any such conflict or
violation that could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 5.03. Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, the Company of
this Agreement or any other Loan Document; provided that, for the avoidance of
doubt, it is acknowledged that the Company may need to make certain filings in
connection with its reporting obligations under the Securities Exchange Act of
1934, as amended.

 

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document to
which the Company is a party constitute the legal, valid and binding obligations
of the Company, enforceable against the Company in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

 

SECTION 5.05. Litigation. Except as disclosed by the Company in writing from
time to time to the Administrative Agent and the Banks, there are no actions,
suits, proceedings, claims or disputes pending, or to the best knowledge of the
Company, expressly threatened or contemplated, at law, in equity, in arbitration
or before any Governmental Authority, against the Company, or its Subsidiaries
or any of their respective Properties which:

 

(a)                       purport to affect or pertain to this Agreement or any
other Loan Document, or any of the transactions contemplated hereby or thereby;
or

 

(b)                       if determined adversely to the Company or its
Subsidiaries, would reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.06. No Default. No Default or Event of Default exists or would result
from the incurring of any Obligations by the Company. Neither the Company nor
any of its Subsidiaries is in default under or with respect to any Contractual
Obligation in any respect which, individually or together with all such
defaults, could reasonably be expected to have a Material Adverse Effect or that
would, if such default had occurred after the Closing Date, create an Event of
Default under subsection 8.01(e).

 

SECTION 5.07. ERISA. (a) There is no outstanding liability under Title IV of
ERISA with respect to any Qualified Plan maintained or sponsored by the Company
or any ERISA Affiliate, nor with respect to any Qualified Plan to which the
Company or any ERISA Affiliate contributes or is obligated to contribute, which
could reasonably be expected to have a Material Adverse Effect.

 

(b)                       The Company and each member of the Controlled Group
has fulfilled its obligations under the minimum funding standards of ERISA and
the Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan.

 

(c)                        No ERISA Event has occurred or is reasonably expected
to occur with respect to any Plan which, in either case, could reasonably be
expected to have a Material Adverse Effect.

 

26

--------------------------------------------------------------------------------


 

(d)                       Neither the Company nor any ERISA Affiliate has
incurred nor reasonably expects to incur (i) any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan or (ii) any liability under Title IV of ERISA (other than
premiums due and not delinquent under Section 4007 of ERISA) with respect to a
Plan and which, in either case, could reasonably be expected to have a Material
Adverse Effect.

 

(e)                        Neither the Company nor any ERISA Affiliate has
transferred any Unfunded Pension Liability to a Person other than the Company or
an ERISA Affiliate or otherwise engaged in a transaction that could be subject
to Section 4069 or 4212(c) of ERISA and which could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.08. Use of Proceeds; Margin Regulations. The proceeds of the Loans
made under this Agreement are intended to be and shall be used solely for the
purposes set forth in and permitted by Section 6.09, and are intended to be and
shall be used in compliance with Section 7.05. Neither the Company nor any of
its Subsidiaries is generally engaged in the business of purchasing or selling
Margin Stock or extending credit for the purpose of purchasing or carrying
Margin Stock.

 

SECTION 5.09. Title to Properties. The Company and each of its Subsidiaries have
good record and marketable title in fee simple to, or valid leasehold interests
in, all real Property necessary or used in the ordinary conduct of their
respective businesses, except for such defects in title as could not,
individually or in the aggregate, have a Material Adverse Effect.

 

SECTION 5.10. Taxes. The Company and its Subsidiaries have filed all Federal and
other material tax returns and reports required to be filed, and have paid all
Federal and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their Properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP. Except for such taxes, assessments, fees and other
governmental charges which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP, there is no tax, assessment, fee or other governmental charge against
the Company or any of its Subsidiaries which, if sustained, would have a
Material Adverse Effect.

 

SECTION 5.11. Environmental Matters. In the Ordinary Course of Business, the
Company conducts evaluations of the effect of Environmental Laws on the
business, operations and properties of the Company and its Subsidiaries
consistent with the risks posed and the nature of its operations, in the course
of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of these evaluations, the Company has
reasonably concluded that Environmental Laws are unlikely to have a Material
Adverse Effect.

 

SECTION 5.12. Regulated Entities. None of the Company, any Person controlling
the Company, or any Subsidiary of the Company, is an “Investment Company” within
the meaning of the Investment Company Act of 1940.

 

SECTION 5.13. Copyrights, Patents, Trademarks and Licenses, Etc. The Company or
its Subsidiaries own or are licensed or otherwise have the right to use all of
the material patents, trademarks, service marks, trade names, copyrights,
contractual franchises, authorizations and other rights that are reasonably
necessary for the operation of their respective businesses. Except as disclosed
by the Company in writing from time to time to the Administrative Agent and the
Banks, no claim or litigation regarding any of the foregoing is pending or
threatened, and no patent, invention, device, application, principle or any
intellectual property-related statute, law, rule, regulation, standard or code
is pending or, to the knowledge of the Company, proposed, which, in either case,
could reasonably be expected to have a Material Adverse Effect.

 

27

--------------------------------------------------------------------------------


 

SECTION 5.14. Financial Information. The consolidated balance sheet of the
Company as of May 26, 2013 and the related consolidated statements of earnings,
stockholders’ equity and cash flows for the fiscal year then ended, reported on
by KPMG LLP, and included in the Company’s Form 10-K for such fiscal year,
fairly present, in conformity with GAAP, the consolidated financial position of
the Company as of such date and its consolidated results of operations and cash
flows for such fiscal year.

 

SECTION 5.15. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents (acting in their capacity as such) with Anti-Corruption
Laws and applicable Sanctions. None of (a) the Company, any Subsidiary or to the
knowledge of the Company or such Subsidiary any of their respective directors,
officers or employees, or (b) to the knowledge of the Company, any agent of the
Company or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.

 

ARTICLE 6
AFFIRMATIVE COVENANTS

 

The Company covenants and agrees that, so long as any Bank shall have any
Revolving Commitment hereunder, or any Loan or other Obligation shall remain
unpaid or unsatisfied, unless the Majority Banks waive compliance in writing:

 

SECTION 6.01. Financial Statements. The Company shall furnish to the
Administrative Agent for duplication and distribution to the Banks:

 

(a)                       as soon as available, but not later than 90 days after
the end of each fiscal year, a copy of the Company’s Form 10-K Annual Report for
such year as filed with the Securities and Exchange Commission and its Annual
Report to Shareholders for such year, and accompanied by the opinion of KPMG LLP
or another nationally-recognized independent public accounting firm which shall
state that the Company’s consolidated financial statements contained in such
reports present fairly the financial position for the periods indicated in
conformity with GAAP. Such opinion shall not be qualified or limited because of
a restricted or limited examination by such accountant of any material portion
of the Company’s or any Subsidiary’s records;

 

(b)                       as soon as available, but not later than 60 days after
the end of each of the first three fiscal quarters of each year, a copy of the
Company’s Form 10-Q Quarterly Report for such quarter as filed with the
Securities and Exchange Commission; and

 

(c)                        concurrently with the furnishing of each 10-Q
Quarterly Report referred to in Section 6.01(b) above, a certificate of a
Responsible Officer (i) stating the Company’s Ratio of Earnings to Fixed Charges
for the period ending with the respective fiscal quarter of the Company
reflected in such 10-Q Quarterly Report, and (ii) showing in detail the
calculations supporting the determination of such ratio.

 

Any financial statement or report required to be delivered pursuant to this
Section 6.01 or Section 6.02(b) shall be deemed to have been delivered on the
date on which the Company posts such financial statement on its website on the
Internet at www.generalmills.com or when such financial statement is posted on
the SEC’s website on the Internet at www.sec.gov; provided that the Company
shall give notice of any such posting to the Administrative Agent (who shall
then give notice of any such posting to the Banks); provided further, that the
Company shall deliver paper copies of any delivery referred to in this
Section 6.01 to the Administrative Agent if the Administrative Agent requests
the Company to deliver such paper copies until notice to cease delivering such
paper copies is given by the Administrative Agent.

 

SECTION 6.02. Certificates; Other Information. The Company shall furnish to the
Administrative Agent for duplication and distribution to each Bank:

 

28

--------------------------------------------------------------------------------


 

(a)                       concurrently with the delivery of the financial
statements referred to in subsection 6.01(a) above, a certificate of a
Responsible Officer (i) stating that no Default or Event of Default has occurred
during such period except as specified (by applicable subsection reference) in
such certificate, and (ii) showing in detail the calculations supporting such
statement in respect of Section 7.06;

 

(b)                       promptly after the same are sent, copies of all
financial statements and reports which the Company sends to its shareholders;
and promptly after the same are filed, copies of all financial statements and
regular, periodical or special reports which the Company may make to, or file
with, the Securities and Exchange Commission or any successor or similar
Governmental Authority (other than Form S-8s, pricing supplements to Form S-3s,
Form 8-Ks filing only exhibits to Form S-3s, Form 11-Ks, and Forms 3, 4 and 5);
provided that this subsection (b) shall not require the Company to furnish any
statements or reports which it has previously furnished to the Administrative
Agent and the Banks; and

 

(c)                        promptly, such additional business, financial,
corporate affairs and other information as the Administrative Agent, at the
request of any Bank, may from time to time reasonably request.

 

SECTION 6.03. Notices. The Company shall promptly notify the Administrative
Agent (which shall promptly thereafter notify each Bank):

 

(a)                       of the occurrence of any Default or Event of Default;

 

(b)                       of (i) any breach or non-performance of, or any
default under, any Contractual Obligation of the Company or any of its
Subsidiaries which could foreseeably result in a Material Adverse Effect; and
(ii) any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between the Company or any of its Subsidiaries and any
Governmental Authority which could foreseeably result in a Material Adverse
Effect;

 

(c)                        of the commencement of, or any material adverse
development in, any litigation or proceeding affecting the Company or any
Subsidiary (i) which, if adversely determined, would reasonably be expected to
have a Material Adverse Effect, or (ii) in which the relief sought is an
injunction or other stay of the performance of this Agreement or any Loan
Document;

 

(d)                       upon, but in no event later than 30 days after,
becoming aware of (i) any and all enforcement, cleanup, removal or other
governmental or regulatory actions instituted, completed or threatened against
the Company or any of its Subsidiaries or any of their respective Properties
pursuant to any applicable Environmental Laws which would reasonably be expected
to have a Material Adverse Effect, (ii) any other Environmental Claim which, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect, and (iii) any environmental or similar condition on any real property
adjoining or in the vicinity of the property of the Company or any Subsidiary
that could reasonably be anticipated to cause such property or any part thereof
to be subject to any restrictions on the ownership, occupancy, transferability
or use of such property under any Environmental Laws and which restrictions
could reasonably be expected to have a Material Adverse Effect;

 

(e)                        of any of the following events affecting the Company
or any member of its Controlled Group (but in no event more than 10 days after
such event), together with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Company or any member of its
Controlled Group with respect to such event:

 

(i)             an ERISA Event which could foreseeably result in a Default or
Event of Default or which could reasonably be expected to have a Material
Adverse Effect; or

 

(ii)          the adoption of any new Plan that is subject to Title IV of ERISA
or section 412 of the Code by any member of the Controlled Group, the adoption
of any amendment to a Plan that is subject to Title IV of ERISA or section 412
of the Code, or the commencement of contributions by any member of the
Controlled Group to any Plan if any such adoption or commencement could
reasonably be expected to have a Material Adverse Effect.

 

29

--------------------------------------------------------------------------------


 

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement by a Responsible Officer of the Company setting forth details of the
occurrence referred to therein, and stating in general what action the Company
proposes to take with respect thereto. Each notice under subsection
6.03(a) shall describe with particularity any and all clauses or provisions of
this Agreement or other Loan Document that have been breached or violated.

 

SECTION 6.04. Preservation of Corporate Existence, Etc. Subject to Section 7.02,
the Company shall, and shall cause each of its Material Subsidiaries to:

 

(a)                       preserve and maintain in full force and effect its
corporate or limited liability company existence and good standing under the
laws of its state or jurisdiction of incorporation or formation;

 

(b)                       preserve and maintain in full force and effect all
rights, privileges, qualifications, permits, licenses and franchises, the
non-preservation or non-maintenance of which could reasonably be expected to
have a Material Adverse Effect;

 

(c)                        remain in, and continue to operate substantially in,
the food products business; and

 

(d)                       preserve or renew all of its registered trademarks,
trade names and service marks, the non-preservation or non-renewal of which
could reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.05. Insurance. The Company shall, and shall cause its Material
Subsidiaries to, (a) insure and maintain insurance with responsible insurance
companies in such amounts and against such risks as is customarily carried by
owners of similar businesses and property, or (b) maintain a system or systems
of self-insurance or assumption of risk which accords with the practices of
similar businesses.

 

SECTION 6.06. Payment of Obligations. The Company shall, and shall cause its
Material Subsidiaries to, pay and discharge as the same shall become due and
payable, all their respective obligations and liabilities, including:

 

(a)                       all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings and adequate reserves in
accordance with GAAP are being maintained by the Company or such Material
Subsidiary;

 

(b)                       all lawful claims which, if unpaid, would by law
become a Lien upon its Property, unless the same are being contested in good
faith by appropriate proceedings and adequate reserves in accordance with GAAP
are being maintained by the Company or such Material Subsidiary; and

 

(c)                        all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.

 

SECTION 6.07. Compliance with Laws.

 

(a)                       The Company shall comply, and shall cause each of its
Subsidiaries to comply, in all material respects with all Requirements of Law
(including, without limitation, Environmental Laws) of any Governmental
Authority having jurisdiction over it or its business, except such as may be
contested in good faith or as to which a bona fide dispute may exist and where
non-compliance could not be expected to result in a Material Adverse Effect.

 

(b)                       Upon the written request of the Administrative Agent
or any Bank, the Company shall submit and cause each of its Subsidiaries to
submit, to the Administrative Agent and with sufficient copies for each Bank, at
reasonable intervals, a general report providing an update of the status of any
environmental, health or safety compliance, hazard or liability issue identified
in any notice or report required pursuant to subsection 6.03(d).  The Company
will maintain in effect and enforce policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

30

--------------------------------------------------------------------------------


 

SECTION 6.08. Inspection of Property and Books and Records. The Company shall
maintain and shall cause each of its Subsidiaries to maintain books of record
and account in conformity with GAAP consistently applied. Subject to such
confidentiality restrictions as the Company may reasonably impose, the Company
shall permit, and shall cause each of its Subsidiaries to permit,
representatives and independent contractors of the Administrative Agent or any
Bank to visit and inspect any of their respective Properties, to examine their
respective records, and make copies thereof or abstracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
directors, officers, and independent public accountants, all at such reasonable
times during normal business hours, upon reasonable advance notice to the
Company; provided, however, when an Event of Default exists the Administrative
Agent or any Bank may do any of the foregoing at the expense of the Company at
any time during normal business hours and without advance notice.

 

SECTION 6.09. Use of Proceeds. The Company shall use the proceeds of the Loans
solely for general corporate purposes but not in contravention of any
Requirement of Law.  No Loan, nor the proceeds from any Loan, shall be used,
directly or indirectly, or lent, contributed, provided or otherwise made
available to any Subsidiary, joint venture partner or other Person, (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (B) to fund, finance or facilitate any
activity or business in any Sanctioned Country or of or with any Sanctioned
Person, except to the extent licensed or otherwise authorized under U.S. law, or
in any other manner that will result in any violation of applicable Sanctions by
any Person (including any Bank, any Lead Arranger, the Administrative Agent or
any other party hereto).

 

ARTICLE 7
NEGATIVE COVENANTS

 

The Company hereby covenants and agrees that, so long as any Bank shall have any
Revolving Commitment hereunder, or any Loan or other Obligation shall remain
unpaid or unsatisfied, unless the Majority Banks waive compliance in writing:

 

SECTION 7.01. Limitation on Liens. The Company shall not, and shall not suffer
or permit any of its Subsidiaries to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its Property, whether now owned or hereafter acquired, other than the following:

 

(a)                       any Lien existing on the Property of the Company or
its Subsidiaries on the Closing Date securing Indebtedness outstanding on such
date;

 

(b)                       any Lien created under any Loan Document;

 

(c)                        Liens for taxes, fees, assessments or other
governmental charges which are not delinquent or remain payable without penalty,
or to the extent that non-payment thereof is permitted by Section 6.06; provided
that no Notice of Lien has been filed or recorded under the Code;

 

(d)                       carriers’, warehousemen’s, mechanics’, landlords’,
materialmen’s, repairmen’s or other similar Liens arising in the Ordinary Course
of Business which are not delinquent or remain payable without penalty or which
are being contested in good faith and by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the Property
subject thereto;

 

(e)                        Liens (other than any Lien imposed by ERISA)
consisting of pledges or deposits required in the Ordinary Course of Business in
connection with workers’ compensation, unemployment insurance and other social
security legislation;

 

(f)                         Liens on the Property of the Company or any of its
Subsidiaries securing (i) the non-delinquent performance of bids, trade
contracts (other than for borrowed money), leases and statutory obligations,
(ii) contingent obligations on surety and appeal bonds, and (iii) other
non-delinquent obligations of a like nature, in each case, incurred in

 

31

--------------------------------------------------------------------------------


 

the Ordinary Course of Business; provided that all such Liens in the aggregate
would not (even if enforced) cause a Material Adverse Effect;

 

(g)                        Liens consisting of judgment or judicial attachment
liens; provided that the enforcement of such Liens is effectively stayed and all
such liens in the aggregate at any time outstanding for the Company and its
Subsidiaries do not exceed $10,000,000;

 

(h)                       easements, rights-of-way, restrictions and other
similar encumbrances incurred in the Ordinary Course of Business which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the Property subject thereto or interfere
with the ordinary conduct of the businesses of the Company and its Subsidiaries;

 

(i)                           Liens on assets of Persons which become
Subsidiaries after the date of this Agreement; provided, however, that such
Liens existed at the time the respective Persons became Subsidiaries and were
not created in anticipation thereof;

 

(j)                          Purchase money security interests on any Property
acquired or held by the Company or its Subsidiaries in the Ordinary Course of
Business securing Indebtedness incurred or assumed for the purpose of financing
all or any part of the cost of acquiring such Property; provided that (i) any
such Lien attaches to such Property concurrently with or within 20 days after
the acquisition thereof, (ii) such Lien attaches solely to the Property so
acquired in such transaction, (iii) the principal amount of the debt secured
thereby does not exceed 100% of the cost of such Property, and (iv) the
principal amount of the Indebtedness secured by any and all such purchase money
security interests shall not at any time exceed $50,000,000;

 

(k)                       Liens arising solely by virtue of any statutory or
common law provision relating to bankers’ liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
creditor depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Company in excess of those set forth by regulations promulgated by
the Federal Reserve Board, and (ii) such deposit account is not intended by the
Company or any of its Subsidiaries to provide collateral to the depository
institution;

 

(l)                           other Liens on Property (including Liens in excess
of the amounts permitted by clauses (a) through (k) hereof); provided that the
sum of the aggregate Indebtedness secured by such other Liens (exclusive of
Indebtedness secured by Liens permitted by clauses (a) through (k) hereof) shall
not exceed an amount equal to five percent (5%) of the Company’s total assets as
shown on its consolidated balance sheet for its most recent prior fiscal
quarter;

 

provided, however, that for purposes of this Section 7.01, the term “Property”
shall exclude the Company’s common and cumulative preference stock, short and
long-term marketable securities and options or other financial derivative
instruments related to any of the foregoing.

 

SECTION 7.02. Fundamental Changes. The Company shall not (i) consolidate or
merge with or into any other Person or (ii) sell, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions), directly
or indirectly, all or substantially all of its assets to any other Person;
provided that, if at the time thereof and immediately after giving effect
thereto no Default or Event of Default shall have occurred and be continuing any
Person may merge into the Company in a transaction in which the Company is the
surviving corporation.

 

SECTION 7.03. Pari Passu Ranking. The Company will ensure that the claims and
rights of the Banks against it under the Loan Documents will not be at any time
subordinate to, and will rank at all times at least pari passu with, the claims
and rights of any other of its unsecured creditors, except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights in general.

 

SECTION 7.04. Transactions with Affiliates. The Company shall not, and shall not
suffer or permit any of its Subsidiaries to, enter into any transaction with any
Affiliate of the Company or of any such Subsidiary (other than the Company or a
Subsidiary) except (a) as expressly permitted by this Agreement, (b) in
connection with the repurchase by

 

32

--------------------------------------------------------------------------------


 

the Company of common stock of the Company, or (c) in the Ordinary Course of
Business and pursuant to the reasonable conduct of the business of the Company
or such Subsidiary.

 

SECTION 7.05. Margin Stock. The Company shall not and shall not suffer or permit
any of its Subsidiaries to use any portion of the Loan proceeds, directly or
indirectly, (i) to purchase or carry Margin Stock, (ii) to repay or otherwise
refinance indebtedness of the Company or others incurred to purchase or carry
Margin Stock, (iii) to extend credit for the purpose of purchasing or carrying
any Margin Stock, or (iv) to acquire any security in any transaction that is
subject to Section 13 or 14 of the Exchange Act.

 

SECTION 7.06. Ratio of Earnings to Fixed Charges. The Company shall not permit
its Ratio of Earnings to Fixed Charges as determined for any period of four
(4) consecutive fiscal quarters of the Company to be less than 2.5 to 1.0.
During the term of this Agreement, the Company shall continue to compute its
Ratio of Earnings to Fixed Charges in the same manner as computed in the
Company’s Form 10-K Annual Report for the period ended May 26, 2013 and shall
continue to report such ratio to the Administrative Agent on a quarterly basis
concurrently with the delivery of the financial statements referred to in
subsections 6.01(a) and 6.01(b).

 

SECTION 7.07. Payments by Material Subsidiaries. Neither the Company nor any of
its Material Subsidiaries will enter into or suffer to exist any consensual
agreement or arrangement which would by its express terms limit the ability of
any Material Subsidiary to pay any dividend to or otherwise advance funds to the
Company; provided that this Section 7.07 shall not apply to existing agreements
or arrangements governing Yoplait S.A.S.

 

ARTICLE 8
EVENTS OF DEFAULT

 

SECTION 8.01. Event of Default. Subject to the provisos at the end of this
section, any of the following shall constitute an “Event of Default”:

 

(a)                       Non-Payment. The Company fails to pay, (i) when and as
required to be paid herein, any amount of principal of any Loan, or (ii) within
three (3) Business Days after the same shall become due, any interest, fee or
any other amount payable hereunder or pursuant to any other Loan Document; or

 

(b)                       Representation or Warranty. Any representation or
warranty by the Company made or deemed made herein, in any Loan Document, or
which is contained in any certificate, document or financial or other statement
by the Company, or its Responsible Officers, furnished at any time under this
Agreement, or in or under any Loan Document, shall prove to have been incorrect
in any material respect on or as of the date made or deemed made; or

 

(c)                        Specific Defaults. The Company fails to perform or
observe any term, covenant or agreement contained in Section 6.03(a),
Section 6.04(a) (but only with respect to the corporate existence of the
Company), Section 6.09 or Article 7; or

 

(d)                       Other Defaults. The Company fails to perform or
observe any other term or covenant contained in this Agreement or any Loan
Document, and such default shall continue unremedied for a period of (i) 10
days, in the case such default arises under Section 6.01, 6.02, 6.03(b),
6.03(c), 6.03(d) or 6.03(e), or (ii) 30 days, in the case of any other such
default, after the date upon which written notice thereof is given to the
Company by the Administrative Agent or any Bank; or

 

(e)                        Cross-Default. The Company or any Material Subsidiary
shall (i) fail to pay when due, subject to the applicable grace period, if any,
whether at stated maturity or otherwise, (A) any principal of, interest on, or
premiums, fees or expenses or any other amounts relating to, any Indebtedness or
(B) the deferred purchase price of any Property or asset (other than trade
payables entered into in the Ordinary Course of Business pursuant to customary
terms) or (C) any Contingent Obligation, or (ii) fail to observe or perform,
subject to the applicable grace period, if any, any other term, covenant,
condition or agreement contained in any instrument or agreement evidencing,
securing or relating to any Indebtedness or Contingent Obligation, if the effect
thereof is to cause, or permit the holder or holders of any such

 

33

--------------------------------------------------------------------------------


 

Indebtedness or obligation, or a trustee or agent on behalf of such holder or
holders (collectively, the “holder”), to cause, such Indebtedness or obligation
to become due prior to its stated maturity; provided, however, that no Event of
Default shall exist hereunder if (x) in the case of clause (ii), such failure or
default has been waived by the holder thereof; (y) in the case of sub-clause
(i)(B) or (i)(C), such failure is being contested in good faith by appropriate
proceedings; or (z) the aggregate of all obligations which become (or, at the
option of the holder thereof, may thereupon become) due and payable prior to
their stated maturity as a result of any such failure or default, does not
exceed $100,000,000; or

 

(f)                         Insolvency; Voluntary Proceedings. The Company or
any of its Material Subsidiaries (i) generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) voluntarily ceases to conduct its business in the ordinary course;
(iii) commences any Insolvency Proceeding with respect to itself; or (iv) takes
any action to effectuate or authorize any of the foregoing; or

 

(g)                        Involuntary Proceedings. (i) Any involuntary
Insolvency Proceeding is commenced or filed against the Company or any Material
Subsidiary, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of the Company’s or any
Material Subsidiaries’ Properties, and any such proceeding or petition shall not
be dismissed, or such writ, judgment, warrant of attachment, execution or
similar process shall not be released, vacated or fully bonded within 60 days
after commencement, filing or levy; (ii) the Company or any Material Subsidiary
admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding; or (iii) the Company or any Material
Subsidiary acquiesces in the appointment of a receiver, trustee, custodian,
conservator, liquidator, mortgagee in possession (or agent therefor), or other
similar Person for itself or a substantial portion of its Property or business;
or

 

(h)                       ERISA. (i) The Company or an ERISA Affiliate shall
fail to satisfy its contribution requirements under Section 412(c)(11) of the
Code, whether or not it has sought a waiver under Section 412(d) of the Code,
and such failure could result in liability of more than $50,000,000; (ii) in the
case of an ERISA Event involving the withdrawal from a Plan of a “substantial
employer” (as defined in Section 4001(a)(2) or Section 4062(e) of ERISA), the
withdrawing employer’s proportionate share of that Plan’s Unfunded Pension
Liabilities is more than $50,000,000; (iii) in the case of an ERISA Event
involving the complete or partial withdrawal from a Multiemployer Plan, the
withdrawing employer has incurred a Withdrawal Liability in an aggregate amount
exceeding $50,000,000; (iv) in the case of an ERISA Event not described in
clause (ii) or (iii), the Unfunded Pension Liabilities of the relevant Plan or
Plans exceed $50,000,000; or (v) the commencement or increase of contributions
to, or the adoption of or the amendment of a Plan by, a member of the Controlled
Group shall result in a net increase in unfunded liabilities to the Controlled
Group in excess of $50,000,000; or

 

(i)                           Monetary Judgments. There shall be entered against
the Company or any Material Subsidiary one or more final judgments or decrees
for the payment of money which in the aggregate exceed (to the extent not
(x) paid or covered by insurance or (y) reserved against) $50,000,000, and such
judgments or decrees shall not have been vacated, discharged, stayed or appealed
within the applicable period for appeal from the date of entry thereof;

 

provided, however, that if no Loan is outstanding at the time any event or
circumstance specified in paragraph (b), (c), (d), (e), (h) or (i) of this
Section 8.01 shall occur or arise, then any such event or circumstance shall not
be deemed an Event of Default, but the Administrative Agent shall, at the
request of, or may, with the consent of, the Majority Banks, declare the
Revolving Commitment of each Bank to make Loans to be terminated, whereupon such
Revolving Commitments shall forthwith be terminated and the Company shall
promptly pay to the Administrative Agent all accrued but unpaid amounts then
outstanding under this Agreement or under any other Loan Document; provided
further, however, that:

 

(i)             the Company shall promptly notify the Administrative Agent and
each Bank of any such event or circumstance, and

 

(ii)          the obligation of each Bank to make any Loan hereunder shall be
immediately suspended for so long as any such event or circumstance shall
continue to exist.

 

SECTION 8.02. Remedies. If any Event of Default occurs, the Administrative Agent
shall, at the request of, or may, with the consent of, the Majority Banks,

 

34

--------------------------------------------------------------------------------


 

(a)                       declare the Revolving Commitment of each Bank to make
Loans to be terminated, whereupon such Revolving Commitments shall forthwith be
terminated;

 

(b)                       declare the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Company; and

 

(c)                        exercise on behalf of itself and the Banks all rights
and remedies available to it and the Banks under the Loan Documents or
applicable law;

 

provided, however, that upon the occurrence of any event specified in paragraph
(f) or (g) of Section 8.01 above (in the case of clause (i) of paragraph
(g) upon the expiration of the 60-day period mentioned therein), the obligation
of each Bank to make Loans shall automatically terminate and the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable without further act of the
Administrative Agent or any Bank.

 

SECTION 8.03. Rights Not Exclusive. The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.

 

ARTICLE 9
THE AGENTS

 

SECTION 9.01. Appointment and Authorization. Each Bank hereby irrevocably
appoints, designates and authorizes the Administrative Agent to take such action
on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Bank, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent.

 

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

 

SECTION 9.03. Liability of Administrative Agent. None of the Administrative
Agent-Related Persons shall (i) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document (except for its own gross negligence or willful misconduct), or
(ii) be responsible in any manner to any of the Banks for any recital,
statement, representation or warranty made by the Company or any Subsidiary or
Affiliate of the Company, or any officer thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of the Company or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Administrative Agent-Related Person shall be under any obligation
to any Bank to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the Properties, books or records of the
Company or any of the Company’s Subsidiaries or Affiliates.

 

35

--------------------------------------------------------------------------------


 

SECTION 9.04. Reliance by Administrative Agent. (a) The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation reasonably believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to the Company), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Majority Banks as it deems appropriate
and, if it so requests, it shall first be indemnified to its satisfaction by the
Banks against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Loan Document in accordance with a request or
consent of the Majority Banks and such request and any action taken or failure
to act pursuant thereto shall be binding upon all of the Banks.

 

(b)                       For purposes of determining compliance with the
conditions specified in Section 4.01, each Bank that has executed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter either sent by the Administrative Agent to
such Bank for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Bank.

 

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Banks,
unless the Administrative Agent shall have received written notice from a Bank
or the Company referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Banks. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be requested by
the Majority Banks in accordance with Article 8; provided, however, that unless
and until the Administrative Agent shall have received any such request, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Banks.

 

SECTION 9.06. Credit Decision. Each Bank expressly acknowledges that none of the
Administrative Agent-Related Persons has made any representation or warranty to
it and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of the Company and its Subsidiaries shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Bank. Each Bank represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Company and
its Subsidiaries, and all applicable bank regulatory laws relating to the
transactions contemplated thereby, and made its own decision to enter into this
Agreement and extend credit to the Company hereunder. Each Bank also represents
that it will, independently and without reliance upon the Administrative Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Company. Except for notices, reports and other documents
expressly herein required to be furnished to the Banks by the Administrative
Agent, the Administrative Agent shall not have any duty or responsibility to
provide any Bank with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of the Company which may come into the possession of any of the
Administrative Agent-Related Persons.

 

SECTION 9.07. Indemnification. The Banks shall indemnify upon demand the
Administrative Agent-Related Persons (to the extent not reimbursed by or on
behalf of the Company and without limiting the obligation of the Company to do
so), ratably in accordance with their respective Revolving Commitments, or if no
Revolving Commitments are in effect, in accordance with their respective
outstanding Loans, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements of any kind whatsoever which may at

 

36

--------------------------------------------------------------------------------


 

any time (including at any time following the repayment of the Loans and the
termination or resignation of the Administrative Agent) be imposed on, incurred
by or asserted against any such Person any way relating to or arising out of
this Agreement or any document contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted by any such
Person under or in connection with any of the foregoing; provided, however, that
no Bank shall be liable for the payment to the Administrative Agent-Related
Persons of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting from such Person’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Bank shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Company.
Without limiting the generality of the foregoing, if the Internal Revenue
Service or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Bank (because the
appropriate form was not delivered, was not properly executed, or because such
Bank failed to notify the Administrative Agent of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason) such Bank shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to the Administrative Agent
under this Section 9.07, together with all costs and expenses and attorneys’
fees (including Attorney Costs). The obligation of the Banks in this
Section 9.07 shall survive the payment of all Obligations hereunder.

 

SECTION 9.08. Administrative Agent in Individual Capacity. JPMorgan Chase and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
the Company and its Subsidiaries and Affiliates as though JPMorgan Chase were
not the Administrative Agent hereunder and without notice to or consent of the
Banks. The Banks acknowledge that, pursuant to such activities, JPMorgan Chase
or its Affiliates may receive information regarding the Company or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Company or such Affiliates) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, JPMorgan Chase shall have the same rights and
powers under this Agreement as any other Bank and may exercise the same as
though it were not the Administrative Agent, and the terms “Bank” and “Banks”
shall include JPMorgan Chase in its individual capacity.

 

SECTION 9.09. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Banks. If the
Administrative Agent shall resign as Administrative Agent under this Agreement,
the Company shall appoint from among the Banks a successor agent for the Banks
(unless an Event of Default then exists in which case the Majority Banks shall
appoint the successor agent). If no successor agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Banks and the
Company, a successor agent from among the Banks. Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Administrative Agent and the
term “Administrative Agent” shall mean such successor agent and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article 9 and Sections
10.04 and 10.05 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement. If no
successor agent has accepted appointment as Administrative Agent by the date
which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Banks shall perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Company or the
Majority Banks appoint a successor agent as provided for above.

 

SECTION 9.10. Lead Arrangers and Other Agents. None of the Lead Arrangers or the
Syndication Agents shall have any obligation, liability, responsibility or duty
under this Agreement other than those applicable to all Banks as such. Each Bank
acknowledges that it has not relied, and will not rely, on the Syndication
Agents in deciding to enter into this

 

37

--------------------------------------------------------------------------------


 

Agreement or in taking or not taking action hereunder. The Lead Arrangers and
the Syndication Agents shall have the express benefit of this Section 9.10 and
Sections 10.05 and 10.07.

 

ARTICLE 10
MISCELLANEOUS

 

SECTION 10.01. Amendments and Waivers. No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent with respect to any
departure by the Company therefrom, shall be effective unless the same shall be
in writing and signed by the Majority Banks, the Company and acknowledged by the
Administrative Agent, and then such waiver shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all the Banks, the Company and acknowledged by the Administrative
Agent, do any of the following:

 

(a)                       extend or increase the Revolving Commitment of any
Bank (or reinstate any Revolving Commitment terminated pursuant to subsection
8.02(a)) or subject any Bank to any additional obligations;

 

(b)                       postpone or delay any date fixed for any payment of
principal, interest, fees or other amounts due to the Banks (or any of them)
hereunder or under any Loan Document;

 

(c)                        reduce the principal of, or the rate of interest
specified herein on any Loan or any fees or other amounts payable hereunder or
under any Loan Document;

 

(d)                       change the percentage of the Revolving Commitments or
of the Total Outstanding Amount, which shall be required for the Banks or any of
them to take any action hereunder or change the definition of Majority Banks;

 

(e)                        amend this Section 10.01 or any provision providing
for consent or other action by all Banks; or

 

(f)                         alter the pro rata treatment of the Banks under
Section 2.05 or 2.13 or any other provision providing for pro rata treatment;

 

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by such Agent in addition to the Majority Banks or all the
Banks, as the case may be, affect the rights or duties of any Agent under this
Agreement or any other Loan Document.

 

SECTION 10.02. Notices. (a) All notices, requests and other communications
provided for hereunder to any party shall be in writing (including, unless the
context expressly otherwise provides, by facsimile transmission; provided that
any matter transmitted by the Company by facsimile (i) shall be immediately
confirmed by a telephone call to the recipient at the number specified on the
signature pages hereof or in the applicable Administrative Questionnaire, as the
case may be, and (ii) shall be followed promptly by a hard copy original
thereof) and mailed, faxed or delivered, to such party: (A) in the case of the
Company or the Administrative Agent, at its address or facsimile number set
forth on the signature pages hereof, (B) in the case of any Bank, at its address
or facsimile number set forth in its Administrative Questionnaire, or (C) in the
case of any party, at such other address or facsimile number as such party may
hereafter specify for the purpose by notice to the Administrative Agent and the
Company.

 

(b)                       All such notices, requests and communications shall,
when transmitted by overnight delivery, or faxed, be effective when delivered
for overnight (next-day) delivery, or transmitted by facsimile machine,
respectively, or if mailed, upon the third Business Day after the date deposited
into the U.S. mail, or if delivered, upon delivery; except that notices to the
Administrative Agent pursuant to Article 2 or 9 shall not be effective until
actually received by it.

 

(c)                        Notices and other communications to the Banks
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Bank. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it

 

38

--------------------------------------------------------------------------------


 

hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

(d)                       The Company acknowledges and agrees that any agreement
of the Administrative Agent and the Banks in Article 2 herein to receive certain
notices by telephone and facsimile is solely for the convenience and at the
request of the Company. The Administrative Agent and the Banks shall be entitled
to rely on the authority of any Person purporting to be a Person authorized by
the Company to give such notice and the Administrative Agent and the Banks shall
not have any liability to the Company or other Person on account of any action
taken or not taken by the Administrative Agent or the Banks in reliance upon
such telephonic or facsimile notice. The obligation of the Company to repay the
Loans shall not be affected in any way or to any extent by any failure by the
Administrative Agent and the Banks to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent and
the Banks of a confirmation which is at variance with the terms understood by
the Administrative Agent and the Banks to be contained in the telephonic or
facsimile notice.

 

SECTION 10.03. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or Bank, any right, remedy, power
or privilege hereunder, shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.

 

SECTION 10.04. Costs and Expenses. The Company shall, whether or not the
transactions contemplated hereby shall be consummated:

 

(a)                       pay or reimburse JPMorgan Chase (including in its
capacity as Administrative Agent) within fifteen Business Days after demand
(subject to subsection 4.01(e)) for all reasonable, demonstrable costs and
out-of-pocket expenses incurred by JPMorgan Chase (including in its capacity as
Administrative Agent) in connection with the development, preparation, delivery
and execution of, and any amendment, supplement, waiver or modification to (in
each case, whether or not consummated), this Agreement, any Loan Document and
any other documents prepared in connection herewith or therewith, and the
consummation of the transactions contemplated hereby and thereby, including the
reasonable Attorney Costs incurred by JPMorgan Chase (including in its capacity
as Administrative Agent) with respect thereto as agreed in the Fee Letters; and

 

(b)                       pay or reimburse each Bank and the Administrative
Agent within fifteen Business Days after demand (subject to subsection 4.01(e))
for all costs and expenses incurred by them in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies (including in
connection with any “workout” or restructuring regarding the Loans, and
including in any Insolvency Proceeding or appellate proceeding) under this
Agreement, any other Loan Document, and any such other documents, including
Attorney Costs incurred by the Administrative Agent and any Bank.

 

SECTION 10.05. Indemnity. (a) The Company shall pay, indemnify, and hold each
Bank, Agent and Lead Arranger and each of their respective Affiliates, officers,
directors, employees, counsel, agents and attorneys-in-fact (each, an
“Indemnified Person”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits,
investigations, costs, charges, expenses or disbursements (including Attorney
Costs) of any kind or nature whatsoever with respect to the preparation,
execution, delivery, modification, amendment, enforcement, performance and
administration of this Agreement and any other Loan Documents, or the
transactions contemplated hereby and thereby, and with respect to any
investigation, litigation or proceeding (including any Insolvency Proceeding or
appellate proceeding) related to this Agreement, the Loans or the use of the
proceeds thereof, whether or not any Indemnified Person is a party thereto and
whether such investigation, litigation or proceeding is brought by the Company
or any other party (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that the Company shall have no obligation hereunder to
any Indemnified Person with respect to Indemnified Liabilities to the extent
resulting from the gross negligence or willful misconduct of such Indemnified
Person as determined by a court of competent jurisdiction in a final and
non-appealable judgment. The agreements in this Section 10.05 shall survive
payment of all other Obligations and termination of this Agreement. This
Section 10.05 shall not apply with respect to taxes other than any taxes that
represent losses, claims, damages, etc. arising from any non-tax claim.

 

39

--------------------------------------------------------------------------------


 

(b)                       An Indemnified Person shall give prompt notice to the
Company of any claim asserted in writing, or the commencement of any action or
proceeding, in respect of which indemnity may be sought hereunder; provided that
the omission so to notify the Company will not relieve the Company from any
liability, if any, which it may have to the Indemnified Person otherwise than
under subsection 10.05(a) unless and to the extent that the Company shall have
been damaged by the delay in notification or the failure to be notified.

 

(c)                        The Indemnified Person shall assist the Company in
the defense of any such action or proceeding by arranging discussions with (and
the calling as witnesses of) relevant officers, directors, employees and agents
of the Indemnified Person and providing reasonable access to relevant books and
records. The Company shall have the right to, and shall at the request of the
Indemnified Person, participate in, and assume the defense of, any such action
or proceeding at its own expense using counsel mutually acceptable to the
Company and the Indemnified Person. In any such action or proceeding which the
Company has participated in or assumed the defense of, the Indemnified Person
shall have the right to retain separate counsel, but the fees and expenses of
such counsel shall be at its own expense unless the named parties to any such
suit, action or proceeding (including any impleaded parties) include both the
Company and the Indemnified Person and representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them it being understood and agreed that the Company shall not
have liability for the fees and expenses of more than one firm (in addition to
local counsel) which shall be retained to act in such circumstances for all of
the Indemnified Parties; provided, however, that the Company shall have the
liability for the fees and expenses of more than one firm if such firm or firms
has or have been retained due to actual or potential differing interests among
the Indemnified Parties.

 

(d)                       The Company shall not be liable under this
Section 10.05 for any settlement effected without its consent of any claim,
litigation or proceeding in respect of which indemnity may be sought hereunder.
The Company may settle any claim without the consent of the Indemnified Person
if monetary damages are paid in full by the Company; provided that the Company
shall not make any admission of wrongdoing by such Indemnified Person and all
claimants shall execute a full release in favor of such Indemnified Person. An
Indemnified Person shall, subject to its reasonable business needs, use
reasonable efforts to minimize the indemnification sought from the Company under
this Section 10.05.

 

SECTION 10.06. Marshalling; Payments Set Aside. Neither the Administrative Agent
nor the Banks shall be under any obligation to marshal any assets in favor of
the Company or any other Person or against or in payment of any or all of the
Obligations. To the extent that the Company makes a payment or payments to the
Administrative Agent or the Banks, or the Administrative Agent or the Banks
exercise their rights of set-off, and such payment or payments or the proceeds
of such set-off or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent with the consent of the
Majority Banks) to be repaid to a trustee, receiver or any other party in
connection with any Insolvency Proceeding, or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or set-off had not occurred, and
(b) each Bank severally agrees to pay to the Administrative Agent upon demand
its ratable share of the total amount so recovered from or repaid by the
Administrative Agent.

 

SECTION 10.07. No Fiduciary Duty. Each Agent, each Bank, each Lead Arranger and
their respective Affiliates (each, a “Bank Party”) may have economic interests
that conflict with those of the Company. The Company agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the Bank Parties
and the Company, its stockholders or Affiliates. The Company acknowledges and
agrees that (i) the transactions contemplated by the Loan Documents are
arm’s-length commercial transactions between the Bank Parties, on the one hand,
and the Company, on the other hand, (ii) in connection therewith and with the
process leading to such transactions, each Bank Party is acting solely as a
principal and not the agent or fiduciary of the Company, its management,
stockholders, creditors or any other person, (iii) no Bank Party has assumed an
advisory or fiduciary responsibility in favor of the Company with respect to the
transactions contemplated hereby or in any other Loan Document or the process
leading thereto (irrespective of whether any Bank Party or any of its Affiliates
has advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in the Loan
Documents and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company further acknowledges
and agrees that it is responsible for

 

40

--------------------------------------------------------------------------------


 

making its own independent judgment with respect to such transactions and the
process leading thereto. The Company agrees that it will not claim that any Bank
Party has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Company, its stockholder or Affiliates, in
connection with such transactions or the process leading thereto.

 

SECTION 10.08. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Company may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Bank (and any attempted assignment or transfer by
the Company without such consent shall be null and void).

 

SECTION 10.09. Assignments, Participations, Etc.

 

(a)                       Any Bank may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Revolving Commitment and the Loans at the time owing to
it); provided that (i) except in the case of an assignment of the entire
remaining amount of the assigning Bank’s Revolving Commitment and the Loans at
the time owing to it or in the case of an assignment to a Bank or an Affiliate
of a Bank or an Approved Fund with respect to a Bank, the amount of the
Revolving Commitment (which for this purpose includes Loans outstanding
thereunder) subject to each such assignment (determined as of the date the
Assignment and Assumption Agreement, as hereinafter defined, with respect to
such assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed, and in any event, the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within ten Business
Days after it receives a written request for consent thereto), (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Bank’s rights and obligations under this Agreement with respect to the
Loans and/or the Revolving Commitment assigned and (iii) the parties to each
assignment shall execute and deliver to the Administrative Agent an agreement,
substantially in the form of Exhibit C hereto (an “Assignment and Assumption
Agreement”), together with a processing and recordation fee of $3,500, and the
Eligible Assignee, if it shall not be a Bank, shall deliver to the
Administrative Agent an Administrative Questionnaire. Subject to acceptance and
recording thereof by the Administrative Agent pursuant to subsection 2.02(a),
from and after the effective date specified in each Assignment and Assumption
Agreement, the Eligible Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption Agreement,
have the rights and obligations of a Bank under this Agreement, and the
assigning Bank thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption Agreement, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption Agreement covering
all of the assigning Bank’s rights and obligations under this Agreement, such
Bank shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.03, 10.04, and 10.05). Any assignment or transfer
by a Bank of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Bank of a participation in such rights and obligations in accordance with
paragraph (b) of this Section.

 

(b)                       Any Bank may, without the consent of, or notice to,
the Company or the Administrative Agent, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Bank’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Loans at the time owing to it); provided
that (i) such Bank’s obligations under this Agreement shall remain unchanged,
(ii) such Bank shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Company, the Administrative
Agent and the other Banks shall continue to deal solely and directly with such
Bank in connection with such Bank’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clause (a), (b) or (c) of
Section 10.01 that affects such Participant. Subject to paragraph (c) of this
Section, the Company agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.02, 3.03 and 3.04 to the same extent as if it were
a Bank and had acquired its interest by assignment pursuant to paragraph (a) of
this Section.

 

41

--------------------------------------------------------------------------------


 

(c)                        A Participant shall not be entitled to receive any
greater payment under Section 3.01 or 3.03 than the applicable Bank would have
been entitled to receive with respect to the participation sold to such
Participant, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. A Participant organized under the laws of a
jurisdiction outside the United States shall not be entitled to the benefits of
Section 3.01 unless such Participant agrees, for the benefit of the Company, to
comply with subsection 3.01(f) as though it were a Bank (it being understood
that the documentation required under subsection 3.01(f) shall be delivered to
the participating Bank). Each Bank that sells a participation shall, acting
solely for this purpose as a nonfiduciary agent of the Company, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(d)                       Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Bank, including without limitation any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment of a security interest shall release a Bank from any of its
obligations hereunder or substitute any such pledgee or assignee for such Bank
as a party hereto.

 

(e)                        Notwithstanding anything to the contrary contained
herein, any Bank (a “Granting Bank”) may grant to a special purpose funding
vehicle identified as such in writing from time to time by the Granting Bank to
the Administrative Agent and the Company (an “SPC”), the option to provide to
the Company all or any part of any Loan that such Granting Bank would otherwise
be obligated to make to the Company pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan,
(ii) the Granting Bank’s obligations under this Agreement shall remain unchanged
and (iii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Bank shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPC
hereunder shall utilize the Revolving Commitment of the Granting Bank to the
same extent, and as if, such Loan were made by such Granting Bank. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Bank). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 10.09, any SPC may with notice to, but without (except as specified
below) the prior written consent of, the Company and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Bank or to any financial institution
(consented to by the Administrative Agent and, so long as no Event of Default
has occurred, the Company, which consents shall not be unreasonably withheld or
delayed) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans. Any SPC shall be a
Transferee for purposes of Section 10.10 hereof; provided that in addition to
disclosures permitted pursuant to Section 10.10, an SPC may disclose on a basis
acknowledged by the recipient as confidential any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancement to such SPC. An
amendment to this subsection (e) without the written consent of an SPC shall be
ineffective insofar as it alters the rights and obligations of such SPC.

 

SECTION 10.10. Confidentiality. Each Bank agrees to take normal and reasonable
precautions and exercise due care (in the same manner as it exercises for its
own affairs) to maintain the confidentiality of all information identified as
“confidential” by the Company and provided to it by the Company or any
Subsidiary of the Company, or by the

 

42

--------------------------------------------------------------------------------


 

Administrative Agent on such Company’s or Subsidiary’s behalf, in connection
with this Agreement or any other Loan Document, and neither it nor any of its
Affiliates shall use any such information for any purpose or in any manner other
than pursuant to the terms contemplated by this Agreement; except to the extent
such information:

 

(i)             was or becomes generally available to the public other than as a
result of a disclosure by such Bank, or

 

(ii)          was or becomes available on a non-confidential basis from a source
other than the Company; provided that such source is not bound by a
confidentiality agreement with the Company known to such Bank; and, provided
further, that any Bank may disclose such information

 

(A)                          at the request or pursuant to any requirement of
(1) any Governmental Authority to which such Bank or its Affiliates are subject
or in connection with an examination of such Bank or its Affiliates by any such
authority and (2) any self-regulatory body having or claiming oversight over any
Bank or any of its Affiliates;

 

(B)                          pursuant to subpoena or other court process;
provided that the Company is given prompt notice of such subpoena or other
process (unless such Bank is legally prohibited from giving such notice);

 

(C)                          when required to do so in accordance with the
provisions of any applicable Requirement of Law;

 

(D)                          to the extent reasonably required in connection
with any litigation or proceeding to which any Agent, any Bank or their
respective Affiliates may be party;

 

(E)                           to the extent reasonably required in connection
with the exercise of any remedy hereunder or under any other Loan Document; and

 

(F)                            to such Bank’s and its Affiliates’ independent
auditors and other professional advisors as may be reasonably required in order
for any party to fulfill its obligations; provided that such auditors or
advisors shall be informed of the confidentiality requirements of this
Agreement.

 

Notwithstanding the foregoing, the Company authorizes each Bank to disclose to
any Participant or Assignee (each, a “Transferee”) and to any prospective
Transferee or to any actual or prospective contractual counterparty (or its
advisors) to any securitization, hedge or other derivative transaction, such
financial and other information in such Bank’s possession concerning the Company
or its Subsidiaries which has been delivered to the Administrative Agent or the
Banks pursuant to this Agreement or which has been delivered to the
Administrative Agent or the Banks by the Company in connection with the Bank’s
credit evaluation of the Company prior to entering into this Agreement; provided
that, unless otherwise agreed by the Company, such Person agrees in writing to
such Bank to keep such information confidential to the same extent required of
the Banks hereunder. Notwithstanding anything herein to the contrary, any party
hereto (and any employee, representative or other agent of thereof) may disclose
to any and all persons, without limitation of any kind, the U.S. federal income
tax treatment and the U.S. federal income tax structure of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to it relating to such tax treatment and tax
structure. However, no disclosure of any information relating to such tax
treatment or tax structure may be made to the extent nondisclosure is reasonably
necessary in order to comply with applicable securities laws.  Additionally, the
Company agrees to maintain the confidentiality of any information relating to a
rate provided by the Administrative Agent pursuant to clause (c) of the
definition of “Offshore Base Rate”, except (a) to its directors, officers,
employees, advisors or Affiliates on a confidential and need-to-know basis in
connection herewith, (b) as consented to by the Administrative Agent or (c) as
required by law (including securities laws and GAAP), regulation, judicial or
governmental order, subpoena or other legal process or is requested or required
by any governmental or regulatory authority or exchange (in which case the
Company agrees to inform the Administrative Agent promptly thereof prior to such
disclosure, unless the Company is prohibited from giving such notice).

 

43

--------------------------------------------------------------------------------


 

SECTION 10.11. Set-off. In addition to any rights and remedies of the Banks
provided by law, if an Event of Default has occurred and is continuing, each
Bank is authorized at any time and from time to time, without prior notice to
the Company, any such notice being waived by the Company to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing to, such Bank or any of its Affiliates to or for
the credit or the account of the Company against any and all Obligations owing
to such Bank or Affiliate, now or hereafter existing, irrespective of whether or
not the Administrative Agent or such Bank shall have made demand under this
Agreement or any Loan Document and although such Obligations may be contingent
or unmatured. Each Bank agrees promptly to notify the Company and the Agent
after any such set-off and application made by such Bank or Affiliate; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Bank under this Section 10.11
are in addition to the other rights and remedies (including other rights of
set-off) which the Bank may have.

 

SECTION 10.12. Notification of Addresses, Lending Offices, Etc. Each Bank shall
notify the Administrative Agent in writing of any changes in the address to
which notices to the Bank should be directed, of addresses of its Offshore
Lending Office, of payment instructions in respect of all payments to be made to
it hereunder and of such other administrative information as the Agent shall
reasonably request.

 

SECTION 10.13. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement in any number of separate counterparts, each of
which, when so executed, shall be deemed an original, and all of said
counterparts taken together shall be deemed to constitute but one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company and the Administrative Agent.

 

SECTION 10.14. Severability. The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

 

SECTION 10.15. No Third Parties Benefited. This Agreement is made and entered
into for the sole protection and legal benefit of the Company, the Banks and the
Agents, and their permitted successors and assigns, and no other Person shall be
a direct or indirect legal beneficiary of, or have any direct or indirect cause
of action or claim in connection with, this Agreement or any of the other Loan
Documents. No Agent or Bank shall have any obligation to any Person not a party
to this Agreement or other Loan Documents.

 

SECTION 10.16. Time. Time is of the essence as to each term or provision of this
Agreement and each of the other Loan Documents.

 

SECTION 10.17. Governing Law and Jurisdiction. (a) THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK;
PROVIDED THAT THE AGENTS AND THE BANKS SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

(b)                       ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT AND ANY OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE COMPANY, THE AGENTS AND
THE BANKS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON
EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE COMPANY, THE AGENTS AND THE
BANKS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF
VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. THE COMPANY, THE
AGENTS AND THE BANKS EACH WAIVE PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR
OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

 

SECTION 10.18. Waiver of Jury Trial. THE COMPANY, THE BANKS AND THE AGENTS EACH
WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON

 

44

--------------------------------------------------------------------------------


 

OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE
COMPANY, THE BANKS AND THE AGENTS EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION 10.18 AS TO ANY ACTION, COUNTERCLAIM
OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY
OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

 

SECTION 10.19. Electronic Execution of Assignments and Certain Other Documents.
The words “execution”, “signed”, “signature” and words of like import in any
Assignment and Assumption Agreement or in any amendment or other modification of
this Agreement (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

SECTION 10.20. Entire Agreement. This Agreement, together with the other Loan
Documents and the Fee Letters, embodies the entire agreement and understanding
among the Company, the Banks and the Agents, and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.

 

SECTION 10.21. USA PATRIOT Act Notice. Each Bank that is subject to the Patriot
Act and the Administrative Agent (for itself and not on behalf of any Bank)
hereby notifies the Company that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Company, which information includes the name and address of the Company and
other information that will allow such Bank or the Administrative Agent, as
applicable, to identify the Company in accordance with the Patriot Act.

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

GENERAL MILLS, INC.

 

 

 

 

 

 

 

By:

/s/Kofi Bruce

 

 

Name:

Kofi Bruce

 

 

Title:  

Vice President, Treasurer

 

 

 

 

 

Address for notices:

 

 

 

Number One General Mills Boulevard

 

Minneapolis, MN 55426

 

Attn: Vice President, Treasurer

 

 

 

With a copy to:

 

 

 

Number One General Mills Boulevard

 

Minneapolis, MN 55426

 

Attn: General Counsel

 

Facsimile: 763-764-3302

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and as a Bank

 

 

 

 

 

 

 

By:

/s/Tony Yung

 

 

Name:

Tony Yung

 

 

Title:

Executive Director

 

 

 

 

 

Address for notices:

 

 

 

500 Stanton Christiana Road

 

Ops 2 Floor 3

 

Newark, DE 19713

 

Attn: Amanda Collins

 

Facsimile: 302-634-8459

 

 

 

With a copy to:

 

 

 

JPMorgan Chase Bank, N.A.

 

500 Stanton Christiana Road

 

Ops 2 Floor 3

 

Newark, DE 19713

 

Attn: Heshan Wanigasekera

 

Facsimile: 302-634-8459

 

 

 

 

 

BANK OF AMERICA, N.A.

as Syndication Agent and as a Bank

 

 

 

 

 

 

 

By:

/s/David L. Catherall

 

 

Name:

David L. Catherall

 

 

Title:

Managing Director

 

 

 

BARCLAYS BANK PLC

as Syndication Agent and as a Bank

 

 

 

 

 

 

 

By:

/s/Ronnie Glenn

 

 

Name:

Ronnie Glenn

 

 

Title:

Vice President

 

 

 

CITIBANK, N.A.

as Syndication Agent and as a Bank

 

 

 

 

By:

/s/ [illegible]

 

 

Name:

[illegible]

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK SECRITIES INC.,

as Syndication Agent

 

 

 

 

 

 

 

By:

/s/Ming K. Chu

 

 

Name:

Ming K. Chu

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/Heidi Sandquist

 

 

Name:

Heidi Sandquist

 

 

Title:

Director

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

as a Bank

 

 

 

 

By:

/s/Ming K. Chu

 

 

Name:

Ming K. Chu

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/Heidi Sandquist

 

 

Name:

Heidi Sandquist

 

 

Title:

Director

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Bank

 

 

 

 

 

 

 

By:

/s/Vipul Dhadda

 

 

Name:

Vipul Dhadda

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/Alex Verdone

 

 

Name:

Alex Verdone

 

 

Title:

Authorized Signatory

 

 

 

Goldman Sachs Bank USA, as a Bank

 

 

 

 

 

By:

/s/Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

as a Bank

 

 

 

 

 

 

 

By:

/s/Mila Yakovlev

 

 

Name:

Mila Yakovlev

 

 

Title:

Vice President

 

 

 

MORGAN STANLEY BANK, N.A., as a Bank

 

 

 

 

 

 

 

By:

/s/Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

 

 

BNP Paribas, as a Bank

 

 

 

 

 

 

 

By:

/s/Nader Tannous

 

 

Name:

Nader Tannous

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/Emma Petersen

 

 

Name:

Emma Petersen

 

 

Title:

Vice President

 

 

 

HSBC Bank USA, National Association, as a Bank

 

 

 

 

 

By:

/s/Alan Vitulich

 

 

Name:

Alan Vitulich

 

 

Title:

Director

 

 

 

for Banks requiring two signature blocks

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A., as a Bank

 

 

 

 

 

 

 

By:

/s/William Maag

 

 

Name:

William Maag

 

 

Title:

Senior Vice President

 

 

 

Société Générale, as a Bank

 

 

 

 

 

 

 

By:

/s/Linda Tam

 

 

Name:

Linda Tam

 

 

Title:

Director

 

 

 

Sumitomo Mitsui Banking Corporation, as a Bank

 

 

 

 

 

 

 

By:

/s/Shuji Yabe

 

 

Name:

Shuji Yabe

 

 

Title:

Managing Director

 

 

 

 

 

for Banks requiring two signature blocks

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

THE BANK OF NEW YORK MELLON, as a Bank

 

 

 

 

 

 

 

By:

/s/John T. Smathers

 

 

Name:

John T. Smathers

 

 

Title:

First Vice President

 

 

 

Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Bank

 

 

 

 

 

 

 

By:

/s/Victor Pierzchalski

 

 

Name:

Victor Pierzchalski

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Toronto Dominion (Texas) LLC, as a Bank

 

 

 

 

 

 

 

By:

/s/Marie Fernandes

 

 

Name:

Marie Fernandes

 

 

Title:

Authorized Signatory

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

 

 

By:

/s/Peter R. Martinets

 

 

Name:

Peter R. Martinets

 

 

Title:

Managing Director

 

 

 

AgFirst Farm Credit, as a Bank

 

 

 

 

 

 

 

By:

/s/Gines Perez

 

 

Name:

Gines Perez

 

 

Title:

Vice President

 

 

 

 

 

for Banks requiring two signature blocks

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Bank of China, New York Branch, as a Bank

 

 

 

 

 

 

 

By:

/s/Xunxun Li

 

 

Name:

Xunxun Li

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

ICICI Bank Limited, New York Branch, as a Bank

 

 

 

 

 

 

 

By:

/s/Akashdeep Sarpal

 

 

Name:

Akashdeep Sarpal

 

 

Title:

Joint General Manager

 

 

 

 

 

for Banks requiring two signature blocks

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

NATIONAL AUSTRALIA BANK LIMITED, as a Bank

 

 

 

 

 

 

 

By:

/s/Marcia Bockol

 

 

Name:

Marcia Bockol

 

 

Title:

Director, Client Coverage Americas

 

 

 

Standard Chartered Bank, as a Bank

 

 

 

 

 

 

 

By:

/s/Steven Aloupis

 

 

Name:

Steven Aloupis

 

 

Title:

Managing Director

 

 

 

for Banks requiring two signature blocks

 

 

 

 

 

 

 

By:

/s/Hsing H. Huang

 

 

Name:

Hsing H. Huang

 

 

Title:

Associate Director

 

 

Standard Chartered Bank NY

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

The “Facility Fee Rate”, “Offshore Rate Margin” and “Base Rate Margin” for any
day are the respective percentages set forth below in the applicable row and
column based upon the Status that exists on such day:

 

Status

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Facility Fee Rate:

 

0.060

%

0.070

%

0.090

%

0.100

%

0.150

%

Offshore Rate Margin:

 

0.690

%

0.805

%

0.910

%

1.025

%

1.100

%

Base Rate Margin:

 

0.000

%

0.000

%

0.000

%

0.025

%

0.100

%

 

For purposes of this Schedule, the following terms have the following meanings:

 

“Level I” status exists at any date if, at such date, the Company’s senior
unsecured long-term debt has ratings that are better than or equal to A+ by S&P
and/or A1 by Moody’s.

 

“Level II” status exists at any date if, at such date, the Company’s senior
unsecured long-term debt has ratings that are better than or equal to A by S&P
and/or A2 by Moody’s, and Level I status does not exist.

 

“Level III” status exists at any date if, at such date, the Company’s senior
unsecured long-term debt has ratings that are better than or equal to A- by S&P
and/or A3 by Moody’s, and neither Level I nor Level II status exists.

 

“Level IV” status exists at any date if, at such date, the Company’s senior
unsecured long-term debt has ratings that are better than or equal to BBB+ by
S&P and/or Baa1 by Moody’s, and none of Level I status, Level II status and
Level III status exists.

 

“Level V” status exists at any date if, at such date, no other Status exists.

 

“Status” refers to the determination of which of Level I status, Level II
status, Level III status, Level IV status or Level V status exists at any date.

 

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement, and any rating assigned to any other
debt security of the Company shall be disregarded. The rating in effect at any
date is that in effect at the close of business on such date. If the ratings are
split, the applicable pricing will be based upon the higher rating assigned by
S&P or Moody’s; provided that if the rating differential is more than one notch,
the applicable pricing will be based on a rating one notch lower than the higher
rating.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

Bank

 

Revolving Commitment

 

 

 

JPMorgan Chase Bank, N.A.

 

$

72,500,000

Bank of America, N.A.

 

$

72,500,000

Barclays Bank PLC

 

$

72,500,000

Citibank N.A.

 

$

72,500,000

Deutsche Bank AG New York Branch

 

$

72,500,000

Credit Suisse AG, Cayman Islands Branch

 

$

61,250,000

Goldman Sachs Bank USA

 

$

61,250,000

Morgan Stanley Bank, N.A.

 

$

61,250,000

U.S. Bank National Association

 

$

61,250,000

BNP Paribas

 

$

32,500,000

HSBC Bank USA, National Association

 

$

32,500,000

Santander Bank, N.A.

 

$

32,500,000

Societe Generale

 

$

32,500,000

Sumitomo Mitsui Banking Corporation

 

$

32,500,000

The Bank of New York Mellon

 

$

32,500,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

32,500,000

Toronto Dominion (Texas) LLC

 

$

32,500,000

Wells Fargo Bank, National Association

 

$

32,500,000

AgFirst Farm Credit

 

$

20,000,000

Bank of China, New York Branch

 

$

20,000,000

ICICI Bank Limited, New York Branch

 

$

20,000,000

National Australia Bank Limited

 

$

20,000,000

Standard Chartered Bank

 

$

20,000,000

 

 

 

Total

 

$

1,000,000,000

 

--------------------------------------------------------------------------------